               Case 9:18-bk-12012-MB                                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                                      Main Document    Page 1 of 143


Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

Case number/if known)            - - - - - - - - - - - - - - - ' - -- - Chapter you are filing under:
                                                                                                  D Chapter 7
                                                                                                  D Chapter 11
                                                                                                  D Chapter 12
                                                                                                  ■ Chapter 13                                D    Check if this an amended
                                                                                                                                                   filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.



■@fl Identify Yourself
                                           About Debtor 1:                                                         About Debtor 2 (Spouse Only in a Joint Case):

 1.   Your full name

      Write the name that is on            Jorge                                                                   Amelia
      your government-issued               First name                                                              First name
      picture identification (for
      example, your driver's
      license or passport).                Middle name                                                             Middle name

      Bring your picture                   Ramirez                                                                 Ramirez
      identification to your meeting,...:L:..:a=s.:.:
                                                  t :.:.n:.:.
                                                          a.::m=e-a_n_d_S_uffi
                                                                          -,- x-(S-r.-J-r-.-1-1-11-1)_ __ _ __ _   Last name and Suffix (Sr .. Jr., II, Ill)
      with the trustee.                                                              '     ' '




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Social Security
      number or federal                     xxx-xx-0295                                                            xxx-xx-5716
      Individual Taxpayer
      Identification number
      (ITIN)




                                                            Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
Official Form 101
               Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                               Desc
                                                         Main Document    Page 2 of 143
Debtor 1
Debtor 2   Ramirez, Jorge & Ramirez, Amelia                                                                Case number/if known)




                                 About Debtor 1 :                                                   About Debtor 2 {Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification                                                                    :
     Numbers {EIN) you have      ■ I have not used any business name or EINs.                       ■ I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                   Business name(s)
     doing business as names

                                 EINs                                                               EINs




5.   Where you live                                                                                 If Debtor 2 lives at a different address:

                                 410 Old Grade Rd
                                 Oak View, CA 93022-9726
                                 Number, Street, City, State & ZIP Code                             Number, Street. City, State & ZIP Code

                                 Ventura
                                 County                                                             County

                                 If your mailing address is different from the one                  If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any          here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                            address.




                                 Number, P.O. Box, Street, City, State & ZIP Code                   Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
                                                                                                    Check one:
     this district to file for
     bankruptcy                  ■      Over the last 180 days before filing this petition, I
                                                                                                    0       Over the last 180 days before filing this petition, I have
                                        have lived in this district longer than in any other
                                                                                                            lived in this district longer than in any other district.
                                        district.

                                                                                                    ■       I have another reason.
                                 □      I have another reason.
                                                                                                            Explain. (See 28 U.S.C. § 1408.)
                                        Explain. (See 28 U.S .C. § 1408.)




                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                         page2
 Official Form 101
              Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                        Main Document    Page 3 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                             Case number (if known)



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the         Check one. (For a brief description of each, see Notice Required by 11 US.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are    2010)) . Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                □   Chapter 7

                                □   Chapter 11

                                □   Chapter 12

                                ■   Chapter 13



8.   How you will pay the fee   ■     I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                      about how you may pay. Typically. if you are paying the fee yourself, you may pay with cash, cashier's check, or money order.
                                      If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                      pre-printed address.
                                □     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                      Filing Fee in Installments (Official Form 103A).
                                □     I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law. a judge may. but is
                                      not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                      your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                      to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for         ■ No.
     bankruptcy within the last
     8 years?                   □ Yes.
                                            District   _ __ _ _ _ _ _ _ _ _ When               _ _ _ _ _ __ _ Case number

                                            District   _ _ _ _ _ __ _ ___ When                 _ _ _ __ __ _ Case number

                                            District                                   When    _ _ _ __ _ __            Case number
                                                       -----------
10. Are any bankruptcy cases ■ No
    pending or being filed by
    a spouse who is not filing □ Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                            Debtor     _ _ __ _ __ _ _ _ _ _ __ _ __ _ ____ Relationship to you

                                            District   _ __ _ _ __ __ __ When                  _ __ _ __ __ Case number, if known

                                            Debtor     _ _ _ _ _ __ __ _ __ _ _ _ __ _ _ __ _ Relationship to you
                                                                                               _ _ _ _ _ _ _ _ Case number, if known
                                            District
                                                       - --- ------ When
11 . Do you rent your                        Go to line 12.
                                 ■ No .
     residence?
                                 □ Yes .     Has your landlord obtained an eviction judgment against you?

                                             D         No. Go to line 12.

                                             □         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                       bankruptcy petition.




                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
 Official Form 101
               Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                           Main Document    Page 4 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                                 Case number(il known)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       ■ No.        Go to Part 4.
    business?
                                    □ Yes.       Name and location of business

    A sole proprietorship is a
    business you operate as an                   Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership,
    or LLC.
                                                 Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                           Check the appropriate box to describe your business:
                                                 D       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 D       Single Asset Real Estate (as defined in 11 U.S.C . § 101(51B))
                                                 D       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 D       Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                 D       None of the above

13. Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the         deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations , cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business      u.s.c. 1116(1)(8).
    debtor?
                                              I am not filing under Chapter 11.
                              ■ No.
    For a definition of small
    business debtor, see 11                   I am filing under Chapter 11 , but I am NOT a small business debtor according to the definition in the Bankruptcy
    U.S.C. § 101(510).        □ No.
                                              Code.

                                    □ Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.



           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any          ■   No.
    property that poses or is
    alleged to pose a threat of     D   Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed , why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                             Number, Street, City, State & Zip Code




                                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page4
 Official Farm 101
            Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                        Main Document    Page 5 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                            Case number /if known)

           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                    About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether          You must check one:                                             You must check one:
    you have received a             ■ I received a briefing from an approved credit                 ■   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
    counseling.                         filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                        certificate of completion.                                      completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment plan,          Attach a copy of the certificate and the payment plan, if any,
    credit counseling before you        if any, that you developed with the agency.                     that you developed with the agency.
    file for bankruptcy. You
    must truthfully check one of    D   I received a briefing from an approved credit               D   I received a briefing from an approved credit
    the following choices. If you       counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
    cannot do so, you are not           filed this bankruptcy petition, but I do not have a             this bankruptcy petition, but I do not have a certificate
    eligible to file.                   certificate of completion.                                      of completion.

                                        Within 14 days after you file this bankruptcy petition,         Within 14 days after you file this bankruptcy petition, you
    If you file anyway, the court
                                        you MUST file a copy of the certificate and payment             MUST file a copy of the certificate and payment plan , if any.
    can dismiss your case, you
    will lose whatever filing fee       plan, if any.
    you paid, and your creditors
    can begin collection            D   I certify that I asked for credit counseling                D   I certify that I asked for credit counseling services
    activities again.                   services from an approved agency, but was                       from an approved agency, but was unable to obtain
                                        unable to obtain those services during the 7                    those services during the 7 days after I made my
                                        days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                        of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made to
                                        requirement. attach a separate sheet explaining what            obtain the briefing , why you were unable to obtain it before
                                        efforts you made to obtain the briefing, why you were           you filed for bankruptcy, and what exigent circumstances
                                        unable to obtain it before you filed for bankruptcy, and        required you to file this case.
                                        what exigent circumstances required you to file this
                                                                                                        Your case may be dismissed if the court is dissatisfied with
                                        case.
                                                                                                        your reasons for not receiving a briefing before you filed for
                                        Your case may be dismissed if the court is                      bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                       If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons, you must           receive a briefing within 30 days after you file. You must file
                                        still receive a briefing within 30 days after you file.         a certificate from the approved agency, along with a copy of
                                        You must file a certificate from the approved agency,           the payment plan you developed, if any. If you do not do so,
                                        along with a copy of the payment plan you developed,            your case may be dismissed.
                                        if any. If you do not do so, your case may be                   Any extension of the 30-day deadline is granted only for
                                        dismissed .                                                     cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted only
                                        for cause and is limited to a maximum of 15 days.
                                    D   I am not required to receive a briefing about               D   I am not required to receive a briefing about credit
                                        credit counseling because of:                                   counseling because of:

                                                                                                         D    Incapacity.
                                         □     Incapacity.
                                               I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or makin~                 makes me incapable of realizing or making rational
                                               rational decisions about finances.                             decisions about finances.

                                                                                                         □    Disability.
                                         □     Disability.
                                               My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                               to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                               or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                               tried to do so.

                                                                                                         D    Active duty.
                                         □     Active duty.
                                                                                                              I am currently on active military duty in a military
                                               I am currently on active military duty in a
                                               military combat zone.                                          combat zone.
                                        If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                        about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                        waiver credit counseling with the court.                         counseling with the court.




                                                Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
Official Form 101
              Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                              Desc
                                                           Main Document    Page 6 of 143
Debtor 1
Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                                 Case number /it known)

            Answer These Questions for Reporting Purposes

16. What kind of debts do            16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101 (8) as "incurred by an
    you have?                                  individual primarily for a personal, family, or household purpose."

                                               D   No. Go to line 16b.

                                               ■ Yes.Go to line 17.
                                     16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                               for a business or investment or through the operation of the business or investment.

                                               D No. Go to line 16c.
                                               D   Yes. Go to line 17.
                                     16c.      State the type of debts you owe that are not consumer debts or business debts




17. Are you filing under             ■ No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

      Do you estimate that after     D Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
      any exempt property is                   paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                  □ No
      are paid that funds will be
      available for distribution               □ Yes
      to unsecured creditors?

18. How many Creditors do            ■ 1-49                                           □ 1,000-5 ,000                               □ 25,001 -50,000
    you estimate that you                                                             □ 5001-10,000                                □ 50,001 -100,000
    owe?
                                     0 50-99
                                     □ 100-199                                        □ 10,001 -25,000                             D   More than100,000

                                     0 200-999

19.   How much do you                □ $0 - $50,000                                   D   S1 ,000,001 - $10 million                D $500,000,001 - $1 billion
      estimate your assets to        □ $50,001 - $100,000                             D   $10,000,001 - $50 million                D $1,000,000,001 - $10 billion
      be worth?                                                                       D                                            D $10,000,000,001 - $50 billion
                                     □ $100,001 - $500,000                                $50,000,001 - $100 million

                                     ■ $500,001 - $1 million                          D   $100,000,001 - $500 million              D More than $50 billion

20.   How much do you                D   $0 - $50,000                                 D   $1 ,000,001 - $10 million                D   $500,000,001 - $1 billion
      estimate your liabilities to   □ $5 0,001 _ $100,000                            D $10,000,001     - $50 million              D   $1,000,000,001 - $10 billion
      be?                            □   $100,001 - $500,000                          D $50,000,001   - $100 million               D   $10,000,000,001 - $50 billion

                                     ■ $500,001 - $1 million                          D   $100,000,001 - $500 million              D   More than $50 billion



■@fM Sign Below
For you                              I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title 11, United
                                     States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                     have obtained and read the notice required by 11 U.S.C. § 342(b).

                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.




                                     Executed on        September 28, 2018                              Executed on      September 28, 2018
                                                        MM/ DD/ YYYY                                                     MM/ DD/YYYY




                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                        page6
 Official Form 101
            Case 9:18-bk-12012-MB                      Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                               Desc
                                                       Main Document    Page 7 of 143
Debtor 1
Debtor 2   Ramirez, Jorge & Ramirez, Amelia                                                                  Case number /if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7. 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b}(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                                                                                      Date         September 28, 2018
                                                                                                                   MM/ DD/YYYY




                                Contact phone                                                   Email address         jlawsonlawyer@gmail.com
                                Janet Lawson
                                Bar number & State




                                                Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 7
 Official Form 101
                Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                      Desc
                                                            Main Document    Page 8 of 143
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

Case number (if known)                                                         Chapter you are filing under:
                                                                                Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                               Chapter 13                                         Check if this an amended
                                                                                                                                    filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Jorge                                                           Amelia
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's
     license or passport).           Middle name                                                     Middle name
     Bring your picture             Ramirez                                                          Ramirez
     identification to your meeting
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-0295                                                     xxx-xx-5716
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                        Main Document    Page 9 of 143
Debtor 1
Debtor 2   Ramirez, Jorge & Ramirez, Amelia                                                            Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 410 Old Grade Rd
                                 Oak View, CA 93022-9726
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Ventura
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any      here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                        address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                  Check one:
     bankruptcy                        Over the last 180 days before filing this petition, I
                                        have lived in this district longer than in any other            Over the last 180 days before filing this petition, I have
                                        district.                                                        lived in this district longer than in any other district.

                                       I have another reason.                                          I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
               Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                        Main Document   Page 10 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                     Chapter 7
                                     Chapter 11
                                     Chapter 12

                                   Chapter 13

8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                   When                             Case number
                                             District                                   When                             Case number
                                             District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                  No.         Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                          Main Document   Page 11 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the                deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are          operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
    you a small business             U.S.C. 1116(1)(B).
    debtor?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                              Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                         Main Document   Page 12 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
    briefing about credit
                                      Icounseling
                                           received a briefing from an approved credit
                                                      agency within the 180 days before I
                                                                                                      Icounseling
                                                                                                          received a briefing from an approved credit
                                                                                                                     agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
               Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                         Main Document   Page 13 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under
    Chapter 7?
                                   No.      I am not filing under Chapter 7. Go to line 18.


     Do you estimate that after     Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
     any exempt property is                  paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                  No
     are paid that funds will be
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do          1-49                                             1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                            50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to                                                     $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?                             $50,001 - $100,000
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Jorge Ramirez                                                  /s/ Amelia Ramirez
                                   Jorge Ramirez                                                      Amelia Ramirez
                                   Signature of Debtor 1                                              Signature of Debtor 2

                                   Executed on      November 4, 2018                                  Executed on      November 4, 2018
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
               Case 9:18-bk-12012-MB                      Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                          Main Document   Page 14 of 143
Debtor 1
Debtor 2   Ramirez, Jorge & Ramirez, Amelia                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Janet Lawson                                                      Date         November 4, 2018
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Janet Lawson
                                Printed name

                                Janet A. Lawson, Attorney
                                Firm name


                                3639 Harbor Blvd Ste 109
                                Ventura, CA 93001-4276
                                Number, Street, City, State & ZIP Code

                                Contact phone                                                   Email address         jlawsonlawyer@gmail.com
                                Janet Lawson
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
Case 9:18-bk-12012-MB        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                             Main Document   Page 15 of 143




                                                 Certificate Number: 17082-CAC-CC-031676267

                                                                                         II
                                               II IIIll IIIIIII I II IIIll17082-CAC-CC-031676267
                                                                           IIIII II IIII III IIII IIIIll II I 111111111111111


                      CERTIFICATE OF COUNSELING


 I CERTIFY that on September 26, 2018, at 1:55 o'clock PM MST, JORGE H
 RAMIREZ received from Summit Financial Education, Inc., an agency approved
 pursuant to 11 U.S .C. § 111 to provide credit counseling in the Central District of
 California, an individual [or group] briefing that complied with the provisions of
 11 U.S.C. §§ 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   September 26, 2018                      By:         ls/Kenneth Hernandez


                                                 Name: Kenneth Hernandez


                                                 Title:      Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
Case 9:18-bk-12012-MB        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                    Desc
                             Main Document   Page 16 of 143




                                                 Certificate Number: 17082-CAC-CC-031383438

                                               1111111111111111111 IIll I IIIIIII III Illllllllll 1111111111111111111111
                                                                      l 7082-CAC-CC-031383438




                      CERTIFICATE OF COUNSELING


 I CERTIFY that on July 26, 2018, at 3:21 o'clock PM MST, AMELIA RAMIREZ
 received from Summit Financial Education, Inc., an agency approved pursuant to
 11 U.S.C. § 111 to provide credit counseling in the Central District of California,
 an individual [or group] briefing that complied with the provisions of 11 U.S.C.
 §§ 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   July 26, 2018                           By:        ls/Denis L Escamilla De Garcia


                                                 Name: Denis L Escamilla De Garcia


                                                 Title:     Certified Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
                Case 9:18-bk-12012-MB                              Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                            Desc
                                                                   Main Document   Page 17 of 143
              Fill in this information to identify your case:

 Debtor 1                   Jorge Ramirez
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Amelia Ramirez
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $                      0.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $                      0.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $                      0.00


                                                                                                                                     Your total liabilities $                            0.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $                      0.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                      0.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                           Desc
                                                            Main Document   Page 18 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $            0.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                          Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $              0.00

       9d. Student loans. (Copy line 6f.)                                                                  $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$              0.00


       9g. Total. Add lines 9a through 9f.                                                            $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                             Main Document   Page 19 of 143
             Fill in this information to identify your case and this filing:

 Debtor 1                  Jorge Ramirez
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Amelia Ramirez
 (Spouse, if filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:          CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number                                                                                                                                     Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   No
    Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                    $0.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                         Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.       Describe.....

7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.       Describe.....




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                  Desc
                                                                           Main Document   Page 20 of 143
 Debtor 1
 Debtor 2          Ramirez, Jorge & Ramirez, Amelia                                                                         Case number (if known)

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.       Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                $0.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                         Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
    No
     Yes........................                                                                Institution name:

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                             Institution or issuer name:




Official Form 106A/B                                                                     Schedule A/B: Property                                                        page 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                    Desc
                                                            Main Document   Page 21 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                             Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                   Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......


Official Form 106A/B                                                  Schedule A/B: Property                                                              page 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                  Desc
                                                                Main Document   Page 22 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                                           Case number (if known)

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                              Surrender or refund
                                                                                                                                                           value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                $0.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                               $0.00




Official Form 106A/B                                                        Schedule A/B: Property                                                                          page 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                 Desc
                                                                      Main Document   Page 23 of 143
 Debtor 1
 Debtor 2         Ramirez, Jorge & Ramirez, Amelia                                                                                      Case number (if known)

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $0.00
 56. Part 2: Total vehicles, line 5                                                                                    $0.00
 57. Part 3: Total personal and household items, line 15                                                               $0.00
 58. Part 4: Total financial assets, line 36                                                                           $0.00
 59. Part 5: Total business-related property, line 45                                                                  $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                         $0.00
 61. Part 7: Total other property not listed, line 54                                             +                    $0.00

 62. Total personal property. Add lines 56 through 61...                                                               $0.00          Copy personal property total            $0.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $0.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                      page 5
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                             Main Document   Page 24 of 143
              Fill in this information to identify your case:

 Debtor 1                    Jorge Ramirez
                             First Name                     Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                             Main Document   Page 25 of 143
 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                     Last Name

 Debtor 2                    Amelia Ramirez
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                             Main Document   Page 26 of 143
              Fill in this information to identify your case:

 Debtor 1                 Jorge Ramirez
                          First Name                        Middle Name             Last Name

 Debtor 2                 Amelia Ramirez
 (Spouse if, filing)      First Name                        Middle Name             Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?

      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.




Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                               Main Document   Page 27 of 143
      Fill in this information to identify your case:

 Debtor 1                     Jorge Ramirez
                              First Name                      Middle Name                     Last Name

 Debtor 2                     Amelia Ramirez
 (Spouse if, filing)          First Name                     Middle Name                      Last Name


 United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                          Total Claim
                        6a.      Domestic support obligations                                              6a.        $                  0.00
 Total claims
  from Part 1           6b.      Taxes and certain other debts you owe the government                      6b.        $                  0.00
                        6c.      Claims for death or personal injury while you were intoxicated            6c.        $                  0.00
                        6d.      Other. Add all other priority unsecured claims. Write that amount here.   6d.        $                  0.00

                        6e.      Total Priority. Add lines 6a through 6d.                                  6e.        $                  0.00

                                                                                                                          Total Claim
                        6f.      Student loans                                                             6f.        $                  0.00
 Total claims
  from Part 2           6g.      Obligations arising out of a separation agreement or divorce that
                                 you did not report as priority claims                                     6g.        $                  0.00
                        6h.      Debts to pension or profit-sharing plans, and other similar debts         6h.        $                  0.00
                        6i.      Other. Add all other nonpriority unsecured claims. Write that amount      6i.
                                 here.                                                                                $                  0.00

                        6j.      Total Nonpriority. Add lines 6f through 6i.                               6j.        $                  0.00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com                                                        G38570
                  Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                              Main Document   Page 28 of 143
              Fill in this information to identify your case:

 Debtor 1                 Jorge Ramirez
                          First Name                         Middle Name              Last Name

 Debtor 2                 Amelia Ramirez
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.     You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                         Desc
                                                                  Main Document   Page 29 of 143
              Fill in this information to identify your case:

 Debtor 1                   Jorge Ramirez
                            First Name                           Middle Name       Last Name

 Debtor 2                   Amelia Ramirez
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                 Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                     Main Document   Page 30 of 143


Fill in this information to identify your case:

Debtor 1                      Jorge Ramirez

Debtor 2                      Amelia Ramirez
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA,
                                              NORTHERN DIVISION

Case number                                                                                                Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00            $         N/A




Official Form 106I                                                        Schedule I: Your Income                                                     page 1
            Case 9:18-bk-12012-MB                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                   Main Document   Page 31 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                        Case number (if known)



                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $              0.00     $              N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $               N/A
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $               N/A
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $               N/A
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $               N/A
      5e.    Insurance                                                                       5e.        $              0.00     $               N/A
      5f.    Domestic support obligations                                                    5f.        $              0.00     $               N/A
      5g.    Union dues                                                                      5g.        $              0.00     $               N/A
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $               N/A
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00     $               N/A
      8b. Interest and dividends                                                             8b.        $              0.00     $               N/A
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00     $               N/A
      8d. Unemployment compensation                                                          8d.        $              0.00     $               N/A
      8e.    Social Security                                                                 8e.        $              0.00     $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 N/A
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 N/A
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00     $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                         10. $               0.00 + $              N/A = $             0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$           0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $            0.00
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                        page 2
           Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                     Main Document   Page 32 of 143


Fill in this information to identify your case:

Debtor 1              Jorge Ramirez                                                                          Check if this is:
                                                                                                              An amended filing
Debtor 2              Amelia Ramirez                                                                          A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:    CENTRAL DISTRICT OF CALIFORNIA,                                           MM / DD / YYYY
                                           NORTHERN DIVISION

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                 s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                             0.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                           0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                           0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                           0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                Desc
                                                      Main Document   Page 33 of 143

Debtor 1
Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                          Case number (if known)

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                                 0.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                  0.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                                 0.00
      6d. Other. Specify:                                                                      6d. $                                                  0.00
7.    Food and housekeeping supplies                                                             7. $                                                 0.00
8.    Childcare and children’     s education costs                                              8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                                 0.00
10.   Personal care products and services                                                      10. $                                                  0.00
11.   Medical and dental expenses                                                              11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                                  0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                  0.00
14.   Charitable contributions and religious donations                                         14. $                                                  0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                  0.00
      15b. Health insurance                                                                   15b. $                                                  0.00
      15c. Vehicle insurance                                                                  15c. $                                                  0.00
      15d. Other insurance. Specify:                                                          15d. $                                                  0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                                  0.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                  0.00
      17c. Other. Specify:                                                                    17c. $                                                  0.00
      17d. Other. Specify:                                                                    17d. $                                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                            0.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                            0.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                                    0.00
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                                   0.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
            Case 9:18-bk-12012-MB                                      Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                               Desc
                                                                       Main Document   Page 34 of 143

                  Fill in this information to identify your case and this filing:

      Debtor 1                     Jorge Ramirez
                                   First Name                               Middle Name                     Last Name

      Debtor 2                     Amelia Ramirez
      {Spouse, ~ filing)           First Name                               Middle Name                     Last Nam e


      United States Bankruptcy Court for the:                        CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

      Case number                                                                                                                                              D    Check if this is an
                                                                                                                                                                    amended filing



     Official Form 106NB
     Schedule A/8: Property                                                                                                                                                    12/15
     In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
     think it fits best Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     inforrnation. If more space is needed, attach a separate sheet to this forrn. On the top of any additional pages, write your name and case number (if known).
     Answer every question.

                  Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

     1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        D No. Go to Part 2.
        ■ Yes. \Nhere is the property?




     1.1                                                                           What is the property? Check all that apply

            S treet adOress, if a vailable . or o the r desctipbon                    □    Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                      the amount of any secured d aims on Schedule D:
                                                                                      D    Duplex or multi-unrt building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                          Condominium or cooperative
                                                                                      □
                                                                                      □   Manufactured or mobile home
                                                                                                                                     Current value of the       Current value of the
                                                                                      D   Land                                       entire property?           portion you own?
            C~y                                 State            ZIP Code             D   Investment property                               $130,000.00                 $130,000.00
                                                                                      □   Timeshare
                                                                                                                                     Describe the nature of your ownership i nterest
                                                                                      ■   Other
                                                                                                                                     (3uch as fe" simple, tenancy by the entireties, or
                                                                                   Who has an Interest in the property? Check one    a life estate), if known.
                                                                                     D    Debtor 1 only                              JTWROS
            Ventura                                                                  D    Debtor 2 only
           County
                                                                                     ■ Debtor 1 and Debtor 2 only
                                                                                     O    At 1east one of the debtors and another
                                                                                                                                     □ Cheek if this is community property
                                                                                                                                       (see lllStrucOOns)
                                                                                  Other information you wish to add about this item, such as local
                                                                                  property identification number:

                                                                                  240 Bundren
                                                                                  Oak View CA 93022




Official F orm 106A/B
Software Copyright {c) 2018 CINGro                                                  Schedule A/6: Property
                                      up· www.cmcompass.com
                                                                                                                                                                             page 1
           Case 9:18-bk-12012-MB                                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                       Desc
                                                                  Main Document   Page 35 of 143
     Debtor 1
     Debtor 2         Ramirez, Jorge            & Ramirez,        Amelia                                                     Case number (if known)


           If you own or have more than one, list her::hat is the property? Check an that apply
     1.2
                                                                                  Single-family home                                  Do not deduct secured claims or exemptions. Put
           Street address, if available, or other description                 ■                                                       the amount of any secured daims on Schedule D:
                                                                                  Duplex or multi-unit building
                                                                              □                                                       Creditors Who Have Claims Secured by Property.
                                                                                  Condominium or cooperative
                                                                              □
                                                                              □    Manufactured or mobile home
                                                                                                                                      Current value of the         Current value of the
                                                                                  Land
                                                                              □                                                       entire property?             portion you own?
           City                              Slate          ZIP Code
                                                                              □   Investment property                                          $435,000.00                $435,000.00
                                                                              □   Timeshare
                                                                                                                                      Describe the nature of your ownership int4:rest
                                                                              □   Other                                               (such as fee simple, tenancy by the entireties, or
                                                                           Who has an interest in the property? Check one             a life estate), if known.
                                                                              0    Debtor 1 only                                      JTWROS
                                                                              D   Debtor 2 only
           County                                                             ■ Debtor 1 and Debtor 2 only
                                                                                                                                      D      Check if this is community property
                                                                              □ At least one of the debtors and another                      (see instructions)
                                                                           other infonnation you wish to add about this item, such as local
                                                                           property identification number:
                                                                           410 Old Grade Road
                                                                           Oak View CA 93022


           If you own or have more than one, list her!,:hat is the property? Check an that apply
    1.3
                                                                              ■   Single-family home                                  Do not deduct secured claims or exemptions. Put
           Street address, If avatlable, or other description
                                                                                                                                      the amount of any secured daims on Schedule D:
                                                                              D   Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                  Condominium or cooperative
                                                                              D
                                                                              D   Manufactured or mobile home
                                                                                                                                      Current value of the        current value of the
                                                                              □   Land                                                entire property?            portion you own?
           cny                              State           ZIP Code         D    Investment property                                          $300,000.00                $300,000.00
                                                                             D    Timeshare
                                                                                                                                     Describe the nature of your ownership !nt4:rest
                                                                             0    Othe r
                                                                                                                                     (such as fee simple, tenancy by the entireties, or
                                                                           Who has an interest in the property?      Cnee1< one      a life estate), if known.
                                                                             D    Debtor 1 only                                      JTWROS
                                                                             D    Debtor 2 only
           County
                                                                             ■ Debtor 1 and Debtor 2 only
                                                                                                                                     O      c neck If u,;,. is community property
                                                                             D    At least one of the aebtors and another                   (see instructions)
                                                                           Other information you wish to aaa about this item, such as local
                                                                           property idontification number:
                                                                           90 Valley Road
                                                                           Oak View CA 93022


   2. Add the dollar valuo of the portion you own for all of your entries from Part 1, including any entries for pages
       you have attached for Part 1. Write that number here........................................................................... =>
                                                                                                                                                                      $865,000.00

 Do you own, lease, or havo l"gal or equitable interest in any vehicles. Whether they are registered or not? Include any vehicles you                                  wm that
 someone else dnves. If you lease a venicle. also repon ii on Schedule G. &ecufory Confracfs end Unexpirod Leases.




Official Form 106NB
                                                                           Schedule A/8: Property
Software Copyright (c) 2018 CINGroup . www.cmcompass com
                                                                                                                                                                                 page2
            Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                          Main Document   Page 36 of 143
    Debtor 1
    Debtor 2          Ramirez, Jorge & Ramirez, Amelia                                                         Case number (if known)

   3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

      □ No
      ■ Yes

                                                                                                                      Do not deduct secured claims or exemptions. Put
      3.1    Make:       Cadillac                            Who has an interest in the property? Check one
                                                                                                                      the amount of any secured claims on Schedule D:
             Model:      ATS                                 D Debtor 1 only                                          Creditors IM!o Have Claims Secured by Property.
             Year:       2015                                D Debtor 2 only                                          Current value of the      Current value of the
             Approximate mileage:               70000        0     Debtor 1 and Debtor 2 only                         entire property?          portion you own?

             Other information:                               ■ At least one of the debtors and another
             Jorge co-signed for son Jorge
             Ramirez                                         D Check if this is community property                            $16,000.00                  $16,000.00
                                                                   {see instructions)




      3.2    Make:      GMC                                  Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
             Model:     Sierra C15 2WD                       D Debtor 1 only                                          Creditors IM!o Have Claims Secured by Property .
             Year:      2015                                 D Debtor 2 only                                          Current value of the      Current value of the
             Approximate mileage:               40000        ■ Debtor 1 and Debtor 2 only                             entire property?          portion y ou own?
             Other information:                              0    At least one of the debtors and another


                                                             D Check if this is community property                            $16,000.00                  $16,000.00
                                                                   (see instructions)



                        Chevrolet                                                                                     Do not deduct secured claims or exemptions. Put
     3.3     Make:                                           Who has an i nterest in the property? Check one
                                                                                                                      the amount of any secured Claims on Schedule D:
             Model:     C1500 Pickup 2WD                     D Debtor 1 only                                          Creditors IM!o Have Claims Secured by Property.
             Year:      1997                                 D Debtor 2 only                                          Current value of the      Current value of the
             Approximate mileage:             150000         ■ Debtor 1 and Debtor 2 only                             entire property?          portion you own?
             Other information:                              D At least one of the debtors and another

                                                             D Check if this is community property                             $1 ,000.00                  $1,000.00
                                                                   (see instruclJons)



     3.4     Make:      Chevrolet                            Who has an interest in the property? Check one           Do not deduct secured claims or exempl!Ons. Put
                                                                                                                      the amount of any secured claims on Schedule D:
             Model:     C1500 Pickup 2WD                     0    Debtor 1 only                                       Creditors Who Have Claims Securea by Propeny.
             Year.      1997                                 D Debtor 2 only
                                                                                                                      Current value of the     Current value of the
             Approxim:ite mileage:            120000         ■    Debtor 1 and Debtor 2 only                          entire property?         portion you own?
             Other information:
                                                             0    At least one of the debtors and anottler


                                                            D Check if t his is community property                            $1,000.00                   $1,000.00
                                                                  (soo instructions)


    3.5     Make:       Ford
                                                            Who has an interest in the property? Check one           Do not deduct secured daims or exemptions. Put
            Model:      dump truck                          D Debtor 1 only                                          the amount of any secured daims on Schedule D:
            Ye:ar.      1995                                                                                         Creditors Who Have Claims Secured by Properly.
                                                            D Debtor 2 only
            Approxim:ate mileage:             50000
            Other infonngtion:
                                                            ■ Debtor 1 and Debtor 2 only                             Current value of the      Current value of the
                                                                                                                     entire property?          portion you own?
                                                            D At lea st one of the debtors and another

                                                            D Check if this is co mmunity property                           $8,000.00
                                                                 (see Instructions)                                                                      SB,000.00




Official Form 106A/8
                                                                     Schedule A/8: Property
Software Copyright (c) 2018 CINGroup. www.cmcompass.com
                                                                                                                                                              page 3
          Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                Desc
                                                            Main Document   Page 37 of 143
  Debtor 1
  Debtor 2         Ramirez, Jorge & Ramirez, Amelia                                                             Case number (if known)


   3.6    Make:     Toyota                                    Who has an interest in the property? Check one             Do not deduct secured daims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
          Model:    1-Ton Truck 2WD                           D   Debtor 1 only                                          Creditors INho Have Claims Secured by Property.
          Year:     1989                                      D   Debtor 2 only
                                                                                                                         Current value of the        Current value of t he
          Approximate mileage:     190000                     ■ Debtor 1 and Debtor 2 only                               entire property?            portion you own?
          Other information:                                  D At least one of the debtors and another

                                                              D Check if this is community property                               $1,500.00                     $1,500.00
                                                                  (see instructions)




   3.7    Make:      GMC                                      Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
          Model:     Sierra 1500 2WD                          D Debtor 1 only                                            Creditors \M,o Have Claims Secured by Property .
          Year:      2003                                     D Debtor 2 only
                                                                                                                         Current value of the        Current value of the
          Approximate mileage:                 70000          ■ Debtor 1 and Debtor 2 only                               entire property?            portion you own?
          Other information:                                  D At least one of the debtors and another
          Jorge co-signed for his brother
          Jose Carbajl. The vehicle is                        D Check if this is community property                                        $0.00                     $0.00
          owned b his brother                                     {see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors. personal watercraft, fishing vessels, snowmobiles , motorcycle accessories

    ■ No
   □ Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.......................................................................•..... =>                  $43,500.00

           Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                 Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
    □ No
    ■ Yes. Describe.....
                                  Iused furniture                                                                                                               $3,000.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones. cameras, media players, games
    □ No
    ■ Yes. Describe.....
                                  Iphones                                                                                                                         $300.00


8. Collectibles of value
    Examples: Antiques and figurines ; paintings, prints, or other artwork; books, pictures , or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    ■ No
    D    Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
             instruments
    ■ No
    D Yes. Desc ribe..

Official Form 106A/B                                                   Schedule A/B: Property                                                                        page4
Software Copynght (c) 2018 CINGroup • www .cincompass.com
          Case 9:18-bk-12012-MB                                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                   Desc
                                                                         Main Document   Page 38 of 143
   Debtor 1
   Debtor 2           Ramirez, Jorge & Ramirez, Amelia                                                                                Case number (if known)

  10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       ■ No
       D Yes.       Describe.....

  11 . Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear. shoes, accessories
       □ No
       ■ Yes. Describe.....
                                              Iused clothing                                                                                                                         $300.00


  12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirtoom jewelry, watches, gems, gold. silver
       ONo
       ■ Yes. Describe .....
                                              ljewlery                                                                                                                               $100.00


  13. Non-farm animals
       Examples: Dogs, cats, birds, horses
      ■ No
      D Yes.        Describe.....

  14 . Any other personal and household items you did not already list, including any health aids you did not list
      ■ No
      D Yes.       Gi1.e specific information.....


   15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
       Part 3. Write that number here ..............................................................................                                                          $3,700.00



                                                                                                                                                                    Current value of the
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                    claims or exemptions.

  16. Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     □ No
      ■ Yes ............................................................................................................... .
                                                                                                                                          cashiers
                                                                                                                                         checks made
                                                                                                                                         payable to
                                                                                                                                         shell point                           $36,390.00

                                                                                                                                         cashiers
                                                                                                                                         checks for
                                                                                                                                         Wells Fargo                           $20,205.00

 17. Deposits of money
         Examp/e.s.     Checkin9, eavin9c, or other fin:mcial acco    ts·     1fi                              fd    ·        ·     ·    ·
     0
          No            institutions. If you have multiple account~':.,ithcti~                       !~a,:,~si~sti:~    1
                                                                                                                    ~'.; ~~~;~n credit unions, brokerage houses, and other similar

     ■ Yes...................... ..                                                                Institution name:


                                               17.1 .                                             personal checking
                                                                                                                                                                                     $40.00


                                               17.2 .                                             personal checking
                                                                                                                                                                                $1,800.00
Official Form 106NB
                                                                                          Schedule NB: Property
Software Copyright (c) 2018 CiNGroup. www cincompass.com                                                                                                                             pages
           Case 9:18-bk-12012-MB                              Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                              Main Document   Page 39 of 143
   Debtor 1
   Debtor 2         Ramirez, Jorge & Ramirez, Amelia                                                               Case number (if known)



                                           17.3.    Checking Account             business Jorge                                                              $800.00
                                                                                 ---------------------
  18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts
      ■ No
      □ Yes ................. .                    Institution or issuer name:

  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
      joint venture
      ■ No
      D Yes.      Give specific information about them .............. ,... .
                                         Name of entity:                                                            % of ownership:

  20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      ■ No
      D Yes. Give specific information about them
                                              Issuer name:

  21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts. or other pension or profit-sharing plans
      ■ No
      D Yes. List each account separately.
                                           Type of account:                      Institution name:

  22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      ■ No
      □ Yes ..................... .                                              Institution name or individual:

 23. Annuities (A contract for a periodic payment of money to you. either for life or for a number of years)
      ■ No
      □ Yes............ .             Issuer name and description.

 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C . §§ 530(b)(1) , 529A(b), and 529(b)(1).
      ■ No
      □ Yes ............ .            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    ■ No
     D Yes.      Give specific information about them ...

 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     ■ No
     D Yes.      Give specific information about them ...

 27. Licenses, fran.chiscs, and other general intangibles
    ■E~:mplas: Building permits. exc1u~lve licen:,c:,, coopcrotiYG :iccoci:ition holdinos. liciuor licenses, professional licenses

     D Yes.     Give specific information aoout them...

 Money or property owed to you?
                                                                                                                                            Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            D o not deduct s ecured
                                                                                                                                            claims or exemptions.



Official Form 106A/B                                                     Schedule A/B: Property
                                                                                                                                                               page6
Software Copyright (c) 2018 CINGroup. www.c,ncompass.com
            Case 9:18-bk-12012-MB                                Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                      Desc
                                                                 Main Document   Page 40 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                                             Case number (if known)

28. Tax refunds owed to you
    ■ No
    D   Yes. Give specific information about them, including whether you already filed the returns and the tax years .......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    D Yes. Give specific information ......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security benefits;
              unpaid loans you made to someone else
    ■ No
    D Yes.     Give specific information ..

31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    ■ No
    D   Yes. Name the insurance company of each policy and list its value.
                                  Company name:                                                                   Beneficiary:                               Surrender or refund
                                                                                                                                                             value:

32 . Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds f rom a life insurance policy, or are currently entitled to receive property because someone has
     died.
    ■ No
    D Yes.     Give specific information ..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    D Yes.     Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ■ No
    D Yes.     Describe each claim ........ .

35. Any financial assets you did not already list
    ■ No
    D   Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4 . Write that number here.....................................................................................................................           $59,235.00


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   D No. Go to Part 6 .
   ■ Yes. Go to hne 38.

                                                                                                                                                            Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

38. Accounts receivable or commissions you already earned
    □ No
    ■ Yes. Describe.....

                                     ldebts owed nursery                                                                                                                 unknown

Official Form 106NB                                                         Schedule NB: Property                                                                             page 7

Software Copyright (c) 2018 CINGroup - www.cincompass.com
            Case 9:18-bk-12012-MB                               Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                       Desc
                                                                Main Document   Page 41 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                                           Case number (if known)

                                    Idebts owed nursery                                                                                                                 $1,000.00


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers , copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    ■ No
    D Yes.     Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    ■ No
    D Yes.     Describe.....


41 . Inventory
    □ No
    ■ Yes. Describe .....

                                    INursery inventory                                                                                                                 $6,000.00


42. Interests in partnerships or joint ventures
    ■ No
    D   Yes. Give specific information about them ................. .
                                    Name of entity:                                                                           % of ownership:


43. Customer lists, mailing lists, or other compilations
   ■ No.
   D Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

              ■ No
              D Yes.     Describe.....


44. Any business-related property you did not already list
    ■ No
    D Yes. Give specific information .........


4 5. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for
     Part 5. Write that number here.....................................................................................................................          $15,000.00

           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland. list it in Part 1.


46. Do you own or have a ny legal or equitable interest in any farm• or commercial fishing-related property?
      D No. Go to Part 7.
      ■ Yes. Go to line 47.
                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

47 . Farm animals
     Examples: Livestock, poultry, farm-raised fish
    □ No
    ■ Yes .............•..

                                  11 mule                                                                                                                                $500.00



Official Form 106A/B                                                       Schedule A/B: Property                                                                           page 8
Software Copynght (c) 2018 CINGroup - www.clncompass.com
              Case 9:18-bk-12012-MB                                   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                   Desc
                                                                      Main Document   Page 42 of 143
 Debtor 1
 Debtor 2           Ramirez, Jorge & Ramirez, Amelia                                                                                     Case number (if known)

                                       I2 chickens                                                                                                                           $10.00


48. Crops-either growing or harvested
       ■ No
       D   Yes. Give specific information .....


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
       □ No
       ■ Yes ............... .

                                      Igardening equipment (tools)                                                                                                        $3,000.00


50. Farm and fishing supplies, chemicals, and feed
     ■ No
     D Yes ................
51 . Any farm- and commercial fishing-related property you did not already list
     ■ No
     D Yes. Give specific information ....


 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached for
     Part 6. Write that number here .....................................................................................................................              $3,510.00


                    Describe All Property You Own or Have an Interest in That You Did Not list Above


53. Do you have other property of any kind you d id not already list?
    Examples: Season tickets, country club membership
   □ No
    ■ Yes. Give specific information ........ .
                                             ~I2_d_o _ g _ s - - - - - - - - - - - - -- - - - -- - - - ~
                                                                                                                                                                            $25.00

                                               2 cats                                                                                                                       $20.00


 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                     $45.00

11111111          List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $865,000.00
 56.       Part 2: Total vehicles, line 5                                                                     $43,500.00
 57. Part 3: Total personal and household items, line 15                                                       $3,700.00
 58.       Part 4: Total financial assets, line 36                                                            $59,235.00
 59.       Part 5: Total business-related property, line 45                                                   $15,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                  $3,510.00
 61. Part 7: Total other property not listed, line 54                                             +                  $45.00

 62. Total personal property. Add lines 56 through 61 ...                                                   $124,990.00               Copy personal property total     $124,990.00

 63. Total of all property on Schedule AJB. Add line 55 + line 62                                                                                                    $989,990.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                     page 9
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                            Main Document   Page 43 of 143

            Fill in this information to identify your case:

 Debtor 1                Jorge Ramirez
                         First Name                         Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Nam e                 Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)                                                                                                                          O    Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/8: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds- may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

■iltilM Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

      0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule AIB that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule AIB that lists this property                   portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule NB

 Debtor 1 Exemptions
   Chevrolet                                                                                                    $1 ,000.00    CCCP § 704.010
   C1500 Pickup 2WD
                                                                       $1,000.00     ■
   1997                                                                              □     100% of fair market value, up to
   150000                                                                                  any applicable statutory limit
      Line from Schedule A/8. 3.3

      Chevrolet                                                                                                $1 ,000.00     CCCP § 704.010
      C1500 Pickup 2WD
                                                                       $1 ,000.00    ■
      1997                                                                           □     100% of fair market value, up to
      120000                                                                               any applicable statutory limit
      Line from Schedule A/8. 3.4

      Ford                                                                                                     $8,000.00      CCCP § 704.060(a)(1)
                                                                       $8,000.00     ■
      dump truck
      1995                                                                           □     100% of fair market value, up to
      50000                                                                                any applicable statutory limit
      Line from Schedule AIB 3.5

      Toyota                                                                                                   $1 ,050.00     CCCP § 704.010
      1-Ton Truck 2WD
                                                                       $1,500.00     ■
      1989                                                                           □     100% of fair market value, up to
      190000                                                                               any applicable statutory limit
      Line from Schedule A/8.     3.6




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 2018 CtNGroup • www cincompass.com
           Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                            Main Document   Page 44 of 143

     Brief description of the property and line on          Current value of the   Amount of the exemption you clai m        Specific laws that allow exemption
     Schedule AIB that lists this property                  portion you own
                                                            Copy the value from    Check only one bo)( for each exemption.
                                                            ScheduleAIB

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■     No
     D     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           D       No
           D       Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
          Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                           Main Document   Page 45 of 143


 Fill in this information to identify your case:

 Debtor 1
                            First Name                     Middle Name                  Last Name

 Debtor 2                   Amelia Ramirez
(Spouse if, filing)         First Name                     Middle Name                  Last Name


 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)                                                                                                                         D    Check if this is an
                                                                                                                                         amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                   4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule AIB: Properly(Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Parl 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

■ilfilM Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      ■ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

      D You are claiming federal exemptions.        11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.

      Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/Bthat lists this property                   portion you own
                                                             Copy the value from    Check only one box for each exemption.
                                                             ScheduleAIB

Debtor 2 Exemptions
      Brief description:
      Line from schedule AIB                                                        □
                                                                                    D     100% of fair market value, up to
                                                                                          any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ■       No
      D       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              □       No
              D       Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 3 of 3

Software Copynghl (c) 2018 CINGroup • www.cincompass.com
          Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                Desc
                                                           Main Document   Page 46 of 143

           Fill in this information to identify your case:

Debtor     1               Jorge Ramirez
                           First Name                      Middle Name                      Last Name

Debtor 2                   Amelia Ramirez
(Spouse if, filing)        First Name                      Middle Name                      Last Name

United States Bankruptcy Court for the:               CENTRAL D ISTRICT O F CALIFORNIA, NORTHERN DIVISION


Case number
(1f known)                                                                                                                                   O   Check if this is an
                                                                                                                                                 amended fi ling


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ■ Yes. Fill in all of the information below.
■@IM            List All Secured Claims
                                                                                                           Column A               ColumnB                 ColumnC
2. List all secured claims. If a creditor has more than one secured daim, list the creditor separately
for each claim. If more than one creditor has a particular claim. list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
much as possible, list the claims in alphabetical order according to the creditor 's name.                 Do not deduct the      that supports this      portion
                                                                                                           value of collateral.   claim                   If any
[yJ Ally Financial                               Describe the property that secures the claim:                 $28,006.00               $16,000.00           $12,006.00
        Creditor's Name                          2015 Cadillac ATS
                                                 Jorge co-signed for son Jorge
                                                 Ramirez
                                                 As of the date you file, the claim is: Check all that
        200 Renaissance Ctr                      apply.
        Detroit, Ml 48243-1300                   0    Contingent
        Number. Street. City. State & Zip Code   D    Unliquidated
                                                 0 Disputed
Who owes the debt? Check one.                    Nature of lien. Check all that apply.
0    Debtor 1 only                               0    An agreement you made (such as mortgage or secured
0    Debtor 2 only                                     car loan)

 ■ Debtor 1 and Debtor 2 only                    D Statutory lien (such as tax lien. mechanic's lien)
0    At least one of the debtors and another     0    Judgment lien from a lawsuit
0    Check if this claim relates to a            0    Other (including a right to offset)
     community debt

Date debt was incurred                                    Last 4 digits of account number        3232


R       ~~~ander Consumer
                                                 Describe the property that secures the c laim:                $20,453.00               $16,000.00            $4,453.00
        Credito(s Name                           12015 GMC Sierra C15 2WD

        PO Box 961245                            As of the date you file, the claim is: Check all that
        Fort Worth, TX                           apply.
        76161-0244                               0    Contingent
        Number. Street, City. State & Zip Code   0    Unliquidated
                                                 0 Disputed
Who owes the debt? Check one.                    Nature of l ien. Check ah that apply.

 0   Debtor 1 only                                0   An agreement you made (such as mortgage or secured
                                                      car loan)
 0   Debtor 2 only
 ■ Debtor 1 and Debtor 2 only                     O Statutory lien (such as tax lien. mechanic's lien)
 0   At least one of the debtors and another      O Judgment lien from a lawsuit
 0   Check if this claim relates to a             O Other (including a right to offset)
     community debt

 Date debt was incurred                                   Last 4 digits of account number        1000

Official Form 106D                               Schedule D: Creditors Who Have Claims S ecured by Property                                                        page   1 of 2
Software Copyright (c) 2018 CINGroup -www.cincompass com
         Case 9:18-bk-12012-MB                              Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                            Main Document   Page 47 of 143




Debtor 1 Jorge Ramirez                                                                           Case number \!know)
             Ftr'Sl Name               Middle Name                Last Name
Debtor 2 Amelia Ramirez
             First Name                Middle Name                Last Name




Add the dollar value of your entries in Column A on this page. Write that number here:                         $48,459.00
If this is the last page of your form, add the dollar value totals from all pages.
Write that number here:                                                                                        $48,459.00

■@fW List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any ofthe debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
debts in Part 1, do not fill out or submit this page.




Official Form 1060                  Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                            page 2 of2

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                        Desc
                                                            Main Document   Page 48 of 143

      Fill in this information to identify your case:

Debtor 1                   Jorge Ramirez
                           First Name                       Middle Name                        Last Name

Debtor 2                   Amelia Ramirez
(Spouse if, filing)        First Name                       Middle Name                        Last Name

United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

Case number
(if known)                                                                                                                                         D    Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/8: Property (Official Form 106AIB) and on
Schedule G: Exec utory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).

■@fM List All of Your PRIORITY Unsecured Claims
1.    Do any creditors have priority unsecured c laims against you?

       ■ No. Go to Part 2.
  □ Yes.
■@fM List All of Your NONPRIORITY Unsecured Claims
 3.   Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       ■    Yes.

4.    List all of your nonpriority unsecured claims in the alphabetical order of the c reditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
      than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                           Total claim

0            Bank of America
             Nonpriority Creditor's Name
                                                                    Last 4 digits of account number        ..;2:::44..:....:..:8c__ __                                 $4,993.00

                                                                    When was the debt incurred?

             1825 E Buckeye Rd
             Phoenix, AZ 85034-4252
             Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
             Who i ncurred the debt? Check one.
             D Debtor 1 only                                        D Contingent
             D Debtor 2 only                                        D Unliquidated
             ■ Debtor 1 and Debtor 2 only                           D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
             D At least one of the debtors and another
             D Check if this claim is for a community               D Student loans
             debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
             Is the c laim subject to offset?                       report as priority daims

             ■     No
                                                                    D Debts to pension or profit-sharing plans, and other similar debts
                                                                    ■ Other. Specify
             0     Yes
                                                                                        - - --------------------




                                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 5
Official Form 106 E/F
Software copyright (c) 2018 CINGroup • www cincompass.com                                                          G38570
            Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                            Main Document   Page 49 of 143
 Debtor 1
 Debtor 2      Ramirez, Jorge & Ramirez, Amelia                                                       Case number      ft know)

0          California Business
           Nonpriority Creditor's Name
                                                                Last 4 digits of account number        3601
                                                                                                      -------                                       $1,393.00
                                                                When was the debt incurred?
           1711 S Mountain Ave
           Monrovia, CA 91016-4256
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           D Debtor 1 only                                       D Contingent
           D Debtor 2 only                                       D Unliquidated
           ■   Debtor 1 and Debtor 2 only                        D Disputed
           D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community             D Student loans
           debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           ■ No                                                 D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                ■ Other. Specify


~          Credit Consulting                                    Last 4 digits of account number        9395
                                                                                                      - - -----                                       $85.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?

           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           D Debtor 1 only                                      D Contingent
           D Debtor 2 only                                      D Unliquidated
           ■ Debtor 1 and Debtor 2 only                         D Disputed
           D At least one of the debtors and another            Type of N0NPRI0RITY unsecured claim:

           D Check if this claim is for a community             D Student loans
          debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

           ■   No                                               D Debts to pension or profit-sharing plans, and other similar debts
           OYes                                                 ■   Other. Specify



0         Credit Consulting
          Nonpriority Creditor's Name
                                                                Last 4 digits of account number       _9
                                                                                                       "--'-
                                                                                                         3_9-'5_ _ _ _                                $85.00

                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
          D Debtor 1 only                                       D Contingent
          D Debtor 2 only                                       D U nliquidated
          ■ Debtor 1 and Debtor 2 only                          0   Disputed
          D At least one of the debtors and another             Type of N0NPRI0RITY unsecured claim:

          D Check if this c laim is for a community             D Student loans
          debt                                                  D  Obligations artsing out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          ■ No                                                  D   Debts to pension or profit-sharing plans, and other similar debts

          O Yes                                                 ■ Other. Specify
                                                                                     ----------------------




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 5

Software Copyright (c) 2018 CINGroup - www.cincompass.com
          Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                            Main Document   Page 50 of 143
Debtor 1
Debtor 2 Ramirez, Jorge           & Ramirez, Amelia                                                 Case number jr know)


~       Grant and Weber                                        Last 4 digits of account number      ...:.0.c.
                                                                                                           3.c.6___
                                                                                                                4 _ _ __                             $577.00
        Nonpriority Creditor's Name
                                                               When was the debt incurred?
        26575 Agoura Rd
        Calabasas, CA 91302-1958
        Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
         D Debtor 1 only                                       D Contingent
         D Debtor 2 only                                       D Unliquidated
         ■ Debtor 1 and Debtor 2 only                          D Disputed
                                                               Type of NON PRIORITY unsecured claim:
         D At least one of the debtors and another
         D Check if this claim is for a    community
                                                               D Student loans
        debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
        Is the claim subject to offset?                        report as priority claims

         ■   No
                                                               D Debts to pension or profit-sharing plans, and other similar debts
         □ Yes                                                 ■ Other. Specify
                                                                                   ---------------- - -- - -

0        MUFG Union Bank Na
         Nonpriority Creditor's Name
                                                               Last 4 digits of account number      _7_18-'--3_ _ _ _                             $133,062.00

                                                               When was the debt incurred?

         PO Box 85643
         San Diego, CA 92186-5643
         Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.
         D Debtor 1 only                                       D Contingent
         D Debtor 2 only                                       D Unliquidated
         ■ Debtor 1 and Debtor 2 only                          D Disputed
                                                               Type of NONPRIORITY unsecured claim:
         D At least one of the debtors and another
         D   Check if this claim is for a community
                                                               D Student loans
         debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                       report as priority claims
                                                               D   Debts to pension or profit-sharing plans, and other similar debts
         ■ No
         □ Yes                                                  ■ Other. Specify
                                                                                    - -- -- - - - -- -- - - - - -- -
                                                                                                                                                    $2,806.00
G2]      Portfolio Recovery Associates                         Last 4 digits of account number       _8_9---9_3_ _ __
         Nonpriorrry Creditor's Name
                                                               When was the debt incurred?

         PO Box 12914
         Norfolk, VA 23541-0914
         Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply

         Who incurred the debt? Check one.
          D Debtor 1 only                                       D Contingent
          D Debtor 2 only                                       D Unliquidated
          ■ Debtor 1 and Debtor 2 only                          D Disputed
                                                                Type of NON PRIORITY unsecured claim:
          D At least one of the debtors and another
          D Check if this claim is for a    community
                                                                D Student loans
          debt                                                  D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
                                                                D Debts to pension or profit-sharing plans, and other similar debts
          ■ No
          □ Yes                                                 ■ Other. Specify




                                                                                                                                                       Page 3 of 5
                                                      Schedule E/F: Creditors Who Have Unsecured Claims
Official Form 106 E/F
Software Copyright (c) 2018 CINGroup - www.cincompass.com
            Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                              Desc
                                                             Main Document   Page 51 of 143
  Debtor 1
  Debtor 2 Ramirez, Jorge             & Ramirez, Amelia                                                   C ase number jt know)


0          Portfolio Recovery Associates
           Nonpriority Creditor's Name
                                                                    Last 4 digits of account number      6335
                                                                                                         ----- --                                              $454.00
                                                                    When was the debt incurred?
           PO Box 12914
           Norfolk, VA 23541-0914
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           D Debtor 2 only                                          D Unliquidated
           ■ Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check if this claim is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           ■    No                                                  D Debls to pension or profit-sharing plans, and other similar debts
           O Yes                                                    ■ Other. Specify


~          Wells Fargo Home Mortgage                                Last 4 digits of account number      _8_5_8--'8____                                  $460,922.00
           Nonpriority Creditor's Name
                                                                    When was the debt incurred?
           7495 New Horizon Way
           Frederick, MD 21703-8388
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           D Debtor 2 only                                          D Unliquidated
           ■ Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NON PRIORITY unsecured claim:

           D Check if this claim is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           ■ No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                    ■ Other. Specify

■tfifW List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debtthat you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional pers ons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

■tfi(M Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                              Total Claim
                        6a.   Domestic support obligations                                                Sa.       $                          0.00
 Total claims
  from Part 1           Sb.   Taxes and certain o ther debts you o we the government                      Gb.       $                          0.00
                        Sc.   Claims for death or personal injury while you were intoxicated              Sc.       s                          0.00
                        Sd.   Other. Add all other priority unsecured claims. Write that amount here.     Gd.       $                          0.00

                        Se.   Total Priority. Add lines 6a through 6d.                                    Se.       s                          0.00

                                                                                                                              Total Claim
                        Sf.   Student loans                                                               Sf.       $                          0.00
 Total claims
  from Part 2           69.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       69.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           Sh.       s                          0.00

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 5

Software copyright (c) 2018 CINGroup - www.cincompass.com
           Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                             Desc
                                                            Main Document   Page 52 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                       Case number \I know)

                    6i.    Other. Add all other non priority unsecured claims. Write that amount    6i,
                                                                                                            $             604,377.00
                           here.                                                                                - - - -- - - - - -
                     6j.   Total Nonpriority. Add lines 61 through 6i.                              6j.     $             604,377.00




                                                      Schedule EIF: Creditors Who Have Unsecured Claims                                   Page 5 of 5
Official Form 106 E/F
Software Copyright (c) 2018 CINGroup - www.cincompass.com
            Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                            Main Document   Page 53 of 143

              Fill in this information to identify your case:

  Debtor 1                Jorge Ramirez
                          First Name                         Middle Name              Last Name
 Debtor 2                 Amelia Ramirez
 (Spouse if, filing)      First Name                         Middle Name              Last Name

 United States Bankruptcy Court for the:              C ENTRAL D ISTRICT O F CALIFORNIA, NORTHERN DIVISION

 Case number
 (if known)
                                                                                                                                   D    Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AIB:Properly(Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                         Name. Numbef-, Street, City, State and ZIP Code
  2.1
            Name


            Number     Street

            City                                   State                   ZIP Code
  2.2
            Name


            Number     Street

            City                                   State                   ZIP Code
  2.3
            Name


            Number     Street

          Cit                                      State                   ZIP Code
  2.4
          Name



          Number       Street

          City                                     State                   ZIP Code
  2.5
          Name


          Number       Street

          City                                     State                   ZIP Code




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                                Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                             Desc
                                                                  Main Document   Page 54 of 143

            Fill in this information to identify your case:

Debtor 1                   Jorge Ramirez
                            First Name                           M iddle Name      Last Name

Debtor 2                    Amelia Ramirez
(Spouse if, filing)         First Name                           Middle Name       Last Name


United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION


Case number
(~known)                                                                                                                       D   Check if this is an
                                                                                                                                   amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.


      ■ No
      □ Yes

      2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
      California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington , and Wisconsin.)


      ■ No. Go to line 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name. Number. Street, City, State and ZIP Code                                        Check all schedules that apply:

                                                                                                      D Schedule D, line
                 Name                                                                                 D Schedule E/F, line
                                                                                                      D Schedule G, line
                 Number            Street
                                                         State                      ZIP Code
                 City



                                                                                                      D Schedule D, line
                 Name                                                                                 0   Schedule E/F, line
                                                                                                      D   Schedule G , line

                 Number            Street
                                                          State                     ZIP Code
                 City




                                                                                Schedule H: Your Codebtors                                       Page 1 of 1
 Official Form 106H
 Software Copyright (c) 2018 CINGroup • www.cincompass.com
              Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                             Desc
                                                       Main Document   Page 55 of 143



 Fill in this information to identi     our case:

 Debtor 1                       Jorge Ramirez

 Debtor 2                       Amelia Ramirez
 (Spouse, tt filing)


 United States Bankruptcy Court for the:        CENTRAL DISTRICT OF CALIFORNIA,
                                                NORTHERN DIVISION

 Case number                                                                                               Check if this is:
 (If known)
                                                                                                           D An amended filing
                                                                                                           D   A supplement showing postpetilion chapter 13
                                                                                                               income as of the following date:
 Official Form 1061                                                                                            MM/ DD/ YYYY
 Schedule I: Your Income                                                                                                                     12/1S
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

1@11                   Describe Employment

 1.     Fill in your employment
        information.                                                  Debtor 1                                    Debtor 2 or non-filing spouse

        If you have more than one job,                                ■ Employed                                  ■ Employed
        attach a separate page with            Employment status
        information about additional                                  D   Not employed                            D Not employed
        employers .
                                               Occupation
        Include part-time, seasonal, or
                                               Employer's name
        self-employed work.

        Occupation may include student or Employer's address
        homemaker, if it applies.


                                               How long employed there?

ltGf                   Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1        For Debtot 2 or
                                                                                                                             non-filing spouse

        List monthly gross wages, salary, and commissions (before all payroll
2.      deductions). If not paid monthly, calculate what the monthly wage would be.            2.    $              0.00     $               0.00

 3.     Estimate and list monthly overtime pay.                                                3.   +$              0.00     +$              0.00

4.      Calculate gross Income. Add line 2 + line 3.                                           4.    $           0.00
                                                                                                                           II    $        0.00




Official Fonn 1061                                                        Schedule I: Your Income                                                     page I
             Case 9:18-bk-12012-MB                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                         Desc
                                                    Main Document   Page 56 of 143

 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                              Case number (if known)


                                                                                                                For Debtor 1               For Debtor Z or
                                                                                                                                           non-filing seouse
       Copy line 4 here                                                                             4.          $              0.00        $               0.00
                                                                ··························
 5.    List all payroll deductions:
       5a.     Tax, Medicare, and Social Security deductions                                        5a.         $              0.00        $               0.00
       5b.     Mandatory contributions for retirement plans                                         5b.         $              0.00        $               0.00
       5c.     Voluntary contributions for retirement plans                                         5c.         $              0.00        $               0.00
       5d.     Required repayments of retirement fund loans                                         5d.         $              0.00        $               0.00
       5e.     Insurance                                                                            5e.         s              0.00        $               0.00
       5f.     Domestic support obligations                                                         5f.         $              0.00        $               0.00
       5g.     Union dues                                                                           5g.         $              0.00        $               0.00
       5h.     Other deductions. Specify:                                                           5h.+ $                     0.00 +      $               0.00
 6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+Sg+5h.                               6.      $                  0.00        $               0.00
 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                          7.      $                  0.00        $               0.00
 8.    List all other income regularly received:
       8a.    Net income from rental property and from operating a business,
              profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                                   Ba.         $              0.00        $               0.00
       8b.    Interest and dividends                                                                8b.         $              0.00        $               0.00
       8c.    Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                                  Be.         $              0.00        $               0.00
       8d .   Unemployment compensation                                                             8d.         $              0.00        $               0.00
       Be.    Social Security                                                                       Be.         s              0.00        $               0.00
       8f.    Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                              Bf.  $                  0.00   $                    0.00
      89.     Pension or retirement income                                                          89.  $                  0.00   $                    0.00
      8h.     Other monthly income. Specify:      rent 90 Valle}:'. Road                            8h.+ $                800.00 + $                    0.00
              room rent 90 Valle}:'. Road                                                                       $       1,000.00   $                    0.00
              Jorge Ramirez Gardening                                                                           $       5,000.00   $                    0.00
              daughter rent                                                                                     $         500.00   $                    0.00
              nursery                                                                                           s           0.00   $                1,400.00

 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                      9.
                                                                                                           1$           7,300.00      I   1$            1,400.00   I
 10. Calculate monthly income. Add line 7 + line 9.                                              10. 1$             7,300.00   I. $        1,400.00     I=I$       8,700.001
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                  1
 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-1 Oor amounts that are not available to pay expenses          listed in Schedule J.
      Specify:    - - -- - - - - - --              -   - - - - - - - - - - - - - - - - - -- - - -                                                11 .    +$              0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on theSumma,y of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12. 1                  s __s,_1_00_._oo.....  l
                                                                                                                                                         Combined
                                                                                                                                                         monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ■        No.
      D        Yes. Explain:




Official Form I 061                                                              Schedule I: Your Income                                                               page2
            Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                             Desc
                                                          Main Document   Page 57 of 143



 Fill 1n this 1nformat10n to 1dent1fy your case

 Debtor 1               Jorge Ramirez                                                                          Check if this is:
                                                                                                               O An amended filing
 Debtor 2               Amelia Ramirez                                                                         O A supplement showing postpetition chapter 13
 (Spouse, if filing)                                                                                               expenses as of the following date:

 United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA.                                              MM/ DD I YYYY
                                           NORTHERN DIVISION

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

■:jffli       Describe Your Household
 1.    Is this a joint case?
       0    No. Go to line 2.
       ■ Yes. Does Debtor 2 live in a separate household?

                 ■ No
                 D Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Househo/dof Debtor 2.
 2.    Do you have dependents?             ■ No

       Do not list Debtor 1 and            O   Yes.   Fill out this information for   Dependent's relationship to         Dependent's    Does dependent
       Debtor 2.                                      each dependent.......           Debtor 1 or Debtor 2                age            live with you?

       Do not state the                                                                                                                  0 No
       dependents names.                                                                                                                 □    Yes
                                                                                                                                         □    No
                                                                                                                                         □    Yes
                                                                                                                                         □    No
                                                                                                                                         □    Yes
                                                                                                                                         □    No
                                                                                                                                         □    Yes
 3.    Do your expenses include                   ■ No
       expenses of people other than
       yourself and your dependents?              □ Yes

■:jfflf     Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know the
 value of such assistance and have included it on Schedule I: Your Income
                                                                                                                              Your expenses   .
 (Official Form 1061.)

 4.    The rental or home ownership expenses for your residence. Include first mortgage
                                                                                                               4. S                           3,639.00
       payments and any rent for the ground or lot.

       If not included in line 4:

       4a.   Real estate taxes                                                                                4a.   S                               0.00
       4b . Property, homeowner·s. or renter's insurance                                                      4b.   $                               0.00
       4c.   Home maintenance, repair. and upkeep expenses                                                    4c.   $                               0.00
       4d.   Homeowner's association or condominium dues                                                      4d.   $                               0.00
 5.    Additional mortgage payments for your residence, such as home equity loans                              5. $                                 0.00



                                                                        Schedule J: Your Expenses                                                          page 1
Official Form 106J
             Case 9:18-bk-12012-MB                      Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                            Desc
                                                        Main Document   Page 58 of 143



      Fill in this information to identify your case:

Debtor 1                    Jorge Ramirez
                            First Name             Middle Name             Last Name

Debtor 2                    Amelia Ramirez
(Spouse if, filing)         First Name             Midd!e Name             Last Name


United States Bankruptcy Court for the:        CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

Case number
(if known)                                                                                                         D   Check if this is an
                                                                                                                       amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                           12/15


If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        ■      No
        D      Yes. Name of person                                                    Attach Bankruptcy Petition Preparer's Notice,
                                         - - - - - - - - - - -- - -- - - -- - - - - - Declaration, and Signature (Official Form 119)



      Under penalty of perjury, I declare that I have read the summary and schedules file
      that they are true and correct.                      ·



                                                                               Signature of Debtor 2


             Date        September 28, 2018                                    Date    September 28, 2018
           Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                            Main Document   Page 59 of 143



              Fill in this information to identify your case:

 Debtor 1                   Jorge Ramirez
                            First Name                      Middle Name                  Last Name

 Debtor 2                   Amelia Ramirez
 (Spouse if, filing)        First Name                      Middle Name                  Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number
 {if known)
                                                                                                                                         D   Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

■#IN Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       ■       Married
       D       Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ■       No
       D       Yes . List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                Dates Debtor 1 lived         Debtor 2 Prior Address:                             Dates Debtor 2
                                                               there                                                                            lived there

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)


       ■       No
       D       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


■@fM            Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


       ■       No
      D        Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2018 C INGroup -www cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                             Desc
                                                            Main Document   Page 60 of 143
     Debtor 1
     Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                           Case numbeq;1 known)


 5.     Did you receive any other income during this year or the two previous calendar years?
        Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment , and
        other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery w innings. If
        you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

        List each source and the gross income from each source separately. Do not include income that you listed in line 4.


         ■      No
        0       Yes. Fill in the details.

                                                     Debtor 1                                                       Debtor2
                                                     Sources of income                Gross income from             Sources of income              Gross income
                                                     Describe below.                  each source                   Describe below.                (before deductions
                                                                                     (before deductions and                                        and exclusions)
                                                                                     exclusions)

                 List Certain Pa ments You Made Before You Filed for Bankru tc

6.      Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
        D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C . § 101(8) as "incurred by an
                       individual p rimarily for a personal, family, or household purpose."

                       During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                        D   No.      Go to line 7.
                        D   Yes     List below each creditor to whom you paid a total of $6,425. or more in one or more payments and the total amount you paid that
                                   creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                    payments to an attorney for this bankruptcy case.
                       • Subject to adjustment on 4/01 /19 and every 3 years after that for cases filed on or after the date of adjustment.

        ■       Yes.   Debtor 1 or Debtor 2 or both have primarily consumer debts.
                       During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        ■ No.        Go to line 7.
                        D   Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                     payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                     this bankruptcy case.


         Creditor's Name and Address                            Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                      paid            still owe

7.      Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
        Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
        which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
        business you operate as a sole proprietor. 11 U.S.C. § 101 . Include payments for domestic support obligations, such as child support and alimony.


        ■    No
        0    Yes. List all payments to an insider.
        Insider's Name and Address                              Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                      paid            still owe

8.      Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
        insider?
        Include payments on debts guaranteed or cosigned by an insider.

        ■    No
        0    Yes. List all payments to an insider

        Insider's Name and Address                             Dates of payment               Total amount          Amount you        Reason for this payment
                                                                                                      paid            still owe       Include creditor's name

■ @CM Identify Legal Actions, Repossessions, and Foreclosures

9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions , support or custody modifications,




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2018 CINGroup - www.cincompass.com
          Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                            Main Document   Page 61 of 143
 Debtor 1
 Debtor 2      Ramirez, Jorge & Ramirez, Amelia                                                             Case number(// known )


      and contract disputes.

      ■     No
      D     Yes. Fill in the details.
       Case title                                               Nature of the case           Court or agency                         Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      ■     No. Go to line 11.
      D     Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      ■     No
      0     Yes. Fill in the details.
       Creditor Name and Addtess                               Describe the action the creditor took                          Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      ■     No
      D     Yes

■@JW List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■     No
      D     Yes . Fill in the details for each gift.
      Gifts with a total value of more than $600 per                  Describe the gifts                                      Dates you gave                    Value
      person                                                                                                                  the gifts

      Person to Whom You Gave the Gift and
      Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      ■     No
      D     Yes. Fill in the details for each gift or contribution.
      Gifts or contributions to charities that total                  Describe what you contributed                           Dates you                         Value
      more than $600                                                                                                          contributed
      Charity's Name
      Address (Number, Street, City, State and ZIP Code)

l=lffllW List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
     or gambling?

      ■     No
      D     Yes. Fill in the details.
      Describe the property you lost and                   Describe any insurance coverage for the loss                       Date of your         Value of property
      how the loss occurred                                                                                                   loss                              lost
                                                           Include the amount that insurance has paid. List pending
                                                           insurance claims on line 33 ofSchedu/e AIB: Property.

■@fM List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3

Software Copyright (C) 2018 CINGroup -www.cincompass.com
          Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                            Main Document   Page 62 of 143
  Debtor 1
  Debtor 2       Ramirez, Jorge & Ramirez, Amelia                                                           Case numbeq;1known)


       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       □       No
       ■       Yes. Fill in the details.
        Person Who Was Paid                                          Description and value of any property                   Date payment or             Amount of
        Address                                                      transferred                                             transfer was                 payment
        Email or website address                                                                                             made
        Person Who Made the Payment, if Not You
        Janet A. Lawson, Attorney                                    0.00                                                                                    $0.00
        3639 Harbor Blvd Ste 109
        Ventura, CA 93001-4276


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

       ■     No
      D      Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property) . Do not include
    gifts and transfers that you have already listed on this statement.
      ■      No
      D      Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or         Date transfer was
       Address                                                      property transferred                       payments received or debts       made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called asset-protection devices.)
      ■     No
      D     Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

■=Eff1:M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      ■     No
      D     Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 dig its of            Type of account or          Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number               i nstrument                 closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, a ny safe deposit box or other depository for securities,
      cash, or other valuables?

      ■     No
      D     Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4

Software Copyright (c) 2018 CINGroup - www.cincompass.com
           Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                     Desc
                                                            Main Document   Page 63 of 143
   Debtor 1
   Debtor 2      Ramirez, Jorge & Ramirez, Amelia                                                               Case n umber(if known)


  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

        ■     No
        D     Yes. Fill in the details.
        Name of Storage Facility                                    Who else has or had access                  Describe the contents          Do you still
        Address (Number, Street, City, State and ZIP Code)          to it?                                                                     have it?
                                                                    Address (Number, Street, City, State
                                                                     and ZIP Code)

                                     You Hold or Control for Someone Else

 23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
       someone.

       ■      No
       D      Yes. Fill in the details.
        Owner's Name                                                Where is the property?                      Describe the property                     Value
        Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                    Code)

                Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:


 ■     Environmental law means any federal , state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
       toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
       controlling the cleanup of these substances, wastes, or material.
 ■     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
       own, operate, or utilize it, including disposal sites.
 ■     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
       material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       ■    No
       D    Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, St ate and ZIP Code)         Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

       ■    No
       D    Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, St reet, City, State and      know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       ■    No
       D    Yes. Fill in the detai ls.
       Case Title                                                  Court or agency                             Nature of the case             Status of the
       Case Number                                                 Name                                                                       case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

■:tfil5M Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D   A sole propr ietor or self-employed in a t rade, profession, or other activity, either full-time or part-time

            D   A member of a limited liability company (LLC) or limited liability partnership (LLP)

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page5
Software Copyright (c) 2018 CINGroup - www.cincompass.com
         Case 9:18-bk-12012-MB                              Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                            Main Document   Page 64 of 143
  Debtor 1
  Debtor 2       Ramirez, Jorge & Ramirez, Amelia                                                           Case number(if known)


             D A partner in a partnership
             D   An officer, director, or managing executive of a corporation

             D An owner of at least 5% of the voting or equity securities of a corporation
        ■    No. None of the above applies. Go to Part 12.

       D     Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business                Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

       ■     No
       D     Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


■@lfW Sign Below

I have read the answers on this Statement of Financial Affairs and any ,(~chments, and I declare under penalty of perjury that the answers are
                                1
true and correct. I understand at making a false statement, concea ·hg-~roperty, or obtaining money or property by fraud in connection with a
bankruptcy case can result i ines up to$      ,000, or imprisonme for up to 20 years, or both.
18 u.s.c. §§ 152, 1341, 1519      571.



                                                                        Signature of Debtor 2

 Date       September       28, 2018                                    Date     September       28, 2018
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
■ No
□ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■ No
D Yes. Name of Person___. Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Fili"ng for Bankruptcy                                   page 6

Software Copyright (c) 2018 CINGroup • www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                 Desc
                                                            Main Document   Page 65 of 143
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                     Central District of California, Northern Division
 In re       Ramirez, Jorge & Ramirez, Amelia                                                                Case No.
                                                                             Debtor(s)                       Chapter      13

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                       0.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Motions for relief from the automatic stay, motions to avoid judgement liens or lien strips
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 4, 2018                                                        /s/ Janet Lawson
     Date                                                                    Janet Lawson
                                                                             Signature of Attorney
                                                                             Janet A. Lawson, Attorney

                                                                             3639 Harbor Blvd Ste 109
                                                                             Ventura, CA 93001-4276

                                                                             jlawsonlawyer@gmail.com
                                                                             Name of law firm




Software Copyright (c) 2018 CINGroup - www.cincompass.com
         Case 9:18-bk-12012-MB                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                        Desc
                                                Main Document   Page 66 of 143
Attorney or Party Name, Address, Telephone & FAX Nos.,                          FOR COURT USE ONLY
State Bar No. & Email Address
Janet Lawson

3639 Harbor Blvd Ste 109
Ventura, CA 93001-4276

California State Bar Number: Janet Lawson
jlawsonlawyer@gmail.com




□   Debtor(s) appearing without an attorney
■   Attorney for Debtor

                                        UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION


In re:
                                                                                 CASE NO.:
            Ramirez, Jorge & Ramirez, Amelia
                                                                                 CHAPTER: 13




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                             Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _ 3_ sheet(s) is complete, correc , and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and        · ·

Date: September 28, 2018                                                                /s/ Jorge Ramirez



Date: September 28, 2018                                                                /s/ Amelia Ramirez
                                                                                        Signature of Debt

 Date: September 28, 2018                                                                /s/ Janet Lawson
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                                                                    F 1007-1.MAILING.LIST.VERIFICATION
December 2015
Case 9:18-bk-12012-MB   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document   Page 67 of 143




     Jorge Rami rez
     4 10 Ol d Grade Rd
     Oak View , CA 93022-9726


     Amel i a Ramirez
     410 Old Grade Rd
     Oak View , CA 93022-9726


     Janet A Lawson Attorney
     3639 Harbor Blvd Ste 1 09
     Ventura , CA 9300 1- 4276
Case 9:18-bk-12012-MB   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document   Page 68 of 143




      Ally Financial
      200 Renaissance Ctr
      De t roit , MI 48243 - 1300


      Bank of Amer i ca
      1825 E Buckeye Rd
      Phoenix, AZ 85034-4252


      Ca l i forn i a Business
      1711 S Moun tain Ave
      Monrovia , CA 910 1 6- 4256


      Gr ant and Weber
      26575 Agoura Rd
      Calabasas, CA 91302 - 1958


      MUFG Union Bank Na
      PO Box 85643
      San Diego , CA 92186 - 5643


      Portfolio Recovery Associates
      PO Box 1 2914
      Norfo l k, VA 23541-0914


      Santander Consumer USA
      PO Box 961245
      Fort Worth, TX 76 161 -0 244
Case 9:18-bk-12012-MB   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document   Page 69 of 143




      We l ls Fargo Home Mortgage
      7495 New Horizon Way
      Frederick, MD 21703 - 8388
Case 9:18-bk-12012-MB   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document   Page 70 of 143




     Jorge Ramirez
     410 Old Grade Rd
     Oak View, CA 93022-9726


     Ramirez Amelia
     410 Old Grade Rd
     Oak View, CA 93022-9726


     Janet A Lawson Attorney
     3639 Harbor Blvd Ste 109
     Ventura, CA 93001-4276
Case 9:18-bk-12012-MB   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document   Page 71 of 143
                Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                            Main Document   Page 72 of 143

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Jorge Ramirez                                                                            According to the calculations required by this
                                                                                                                Statement:
 Debtor 2
 (Spouse, if filing)
                       Amelia Ramirez                                                                                1. Disposable income is not determined under
                                                                                                                         11 U.S.C. § 1325(b)(3).
                                                  Central District of California, Northern                           2. Disposable income is determined under 11
 United States Bankruptcy Court for the:          Division                                                               U.S.C. § 1325(b)(3).

 Case number
 (if known)                                                                                                          3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.
                                                                                                                  Check if this is an amended filing
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
         Not married. Fill out Column A, lines 2-11.
        Married. Fill out both Columns A and B, lines 2-11.

    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A                 Column B
                                                                                                        Debtor 1                 Debtor 2 or
                                                                                                                                 non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                               $              0.00      $               0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                             $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents, and
     roommates. Do not include payments from a spouse. Do not include payments you
     listed on line 3.                                                                                  $              0.00      $               0.00
  5. Net income from operating a business,
     profession, or farm                                             Debtor 1
        Gross receipts (before all deductions)                          $       0.00
        Ordinary and necessary operating expenses                      -$       0.00
        Net monthly income from a business, profession, or farm $               0.00 Copy here -> $                    0.00      $               0.00
  6. Net income from rental and other real property                  Debtor 1
        Gross receipts (before all deductions)                         $      0.00
        Ordinary and necessary operating expenses                      -$       0.00
        Net monthly income from rental or other real property          $        0.00 Copy here -> $                    0.00      $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                          page 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                       Desc
                                                            Main Document   Page 73 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                                    Case number (if known)



                                                                                                              Column A                      Column B
                                                                                                              Debtor 1                      Debtor 2 or
                                                                                                                                            non-filing spouse
                                                                                                              $                 0.00        $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                                $                 0.00        $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                                   $                        0.00
            For your spouse                                           $                        0.00
  9. Pension or retirement income. Do not include any amount received that was a benefit
     under the Social Security Act.                                                      $                                      0.00        $           0.00
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act or payments received as
      a victim of a war crime, a crime against humanity, or international or domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.
                                                                                                              $                 0.00        $           0.00
                                                                                                              $                 0.00        $           0.00
                  Total amounts from separate pages, if any.                                              +   $                 0.00        $           0.00
  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                       $               0.00        +   $           0.00   =    $            0.00

                                                                                                                                                                Total average
                                                                                                                                                                monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                              $                0.00
  13. Calculate the marital adjustment. Check one:
             You are not married. Fill in 0 below.
             You are married and your spouse is filing with you. Fill in 0 below.
             You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your dependents,
              such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional adjustments on
              a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                      $
                                                                                                      $
                                                                                                   +$

                      Total                                                                         $                    0.00           Copy here=>         -              0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                       $                0.00

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                        $                0.00

                Multiply line 15a by 12 (the number of months in a year).                                                                                       x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................              $                0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                   page 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                            Main Document   Page 74 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                      Case number (if known)




  16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in the state in which you live.                           CA

       16b. Fill in the number of people in your household.                 2
       16c. Fill in the median family income for your state and size of household.                                                        $       75,327.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.          Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1,
                                                                                                               Disposable income is not determined under 11
                      U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.          Line 15b is more than line 16c. On the top of page 1 of this form, check box 2,
                                                                                                   Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                            $                     0.00
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
     that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
     income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                           -$                     0.00


       19b. Subtract line 19a from line 18.                                                                                               $             0.00


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                 $             0.00

              Multiply by 12 (the number of months in a year).                                                                                  x 12

       20b. The result is your current monthly income for the year for this part of the form                                              $             0.00




       20c. Copy the median family income for your state and size of household from line 16c                                              $       75,327.00


       21. How do the lines compare?

                  Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                   is 3 years. Go to Part 4.

                  Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Jorge Ramirez                                                             X /s/ Amelia Ramirez
        Jorge Ramirez                                                                   Amelia Ramirez
        Signature of Debtor 1                                                           Signature of Debtor 2
       Date November 4, 2018                                                            Date November 4, 2018
            MM / DD / YYYY                                                                   MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                  page 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                                                              Case 9:18-bk-12012-MB                   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                         Desc
                                                                                                                      Main Document   Page 75 of 143
                                                                   B201 - Notice of Available Chapters (Rev. 06/14)                                                          USBC, Central District of California

                                                                   Name: Janet A. Lawson, Attorney

                                                                   Address: 3639 Harbor Blvd Ste 109

                                                                   Ventura, CA 93001-4276

                                                                   Telephone:                                    Fax:

                                                                      Attorney for Debtor
                                                                      Debtor in Pro Per


                                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                    List all names including trade names, used by                Case No.:
                                                                    Debtor(s) within last 8 years:
                                                                    Ramirez, Jorge
                                                                    Ramirez, Amelia

                                                                                                                                                   NOTICE OF
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                                              AVAILABLE CHAPTERS
                                                                                                                                 (Notice to Individual Consumer Debtor Under § 342(b) of the Bankruptcy Code)




                                                                   In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer debts: (1) Describes
                                                                   briefly the services available from credit counseling services; (2) Describes briefly the purposes, benefits and costs of the four
                                                                   types of bankruptcy proceedings you may commence; and (3) Informs you about bankruptcy crimes and notifies you that the
                                                                   Attorney General may examine all information you supply in connection with a bankruptcy case.

                                                                   You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek the advice of an
                                                                   attorney to learn of your rights and responsibilities should you decide to file a petition. Court employees cannot give you legal
                                                                   advice.

                                                                   Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In order to ensure that
                                                                   you receive information about events concerning your case, Bankruptcy Rule 4002 requires that you notify the court of any
                                                                   changes in your address. If you are filing a joint case (a single bankruptcy case for two individuals married to each other),
                                                                   and each spouse lists the same mailing address on the bankruptcy petition, you and your spouse will generally receive a single
                                                                   copy of each notice mailed from the bankruptcy court in a jointly-addressed envelope, unless you file a statement with the court
                                                                   requesting that each spouse receive a separate copy of all notices.

                                                                   1. Services Available from Credit Counseling Agencies

                                                                        With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file for
                                                                        bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities for credit
                                                                        counseling and provides assistance in performing a budget analysis. The briefing must be given within 180 days
                                                                        before the bankruptcy filing. The briefing may be provided individually or in a group (including briefings conducted by
                                                                        telephone or on the Internet) and must be provided by a nonprofit budget and credit counseling agency approved by the
                                                                        United States trustee or bankruptcy administrator. The clerk of the bankruptcy court has a list that you may consult of the
                                                                        approved budget and credit counseling agencies. Each debtor in a joint case must complete the briefing.

                                                                        In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial management
                                                                        instructional course before he or she can receive a discharge. The clerk also has a list of approved financial
                                                                        management instructional courses. Each debtor in a joint case must complete the course.
                                                                              Case 9:18-bk-12012-MB                   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                    Desc
                                                                                                                      Main Document   Page 76 of 143
                                                                   B201 - Notice of Available Chapters (Rev. 06/14)                                                     USBC, Central District of California



                                                                   2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

                                                                        Chapter 7: Liquidation ($245 filing fee, $75 administrative fee, $15 trustee surcharge: Total fee $335)

                                                                        1. Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Debtors
                                                                           whose debts are primarily consumer debts are subject to a “means test” designed to determine whether the case
                                                                           should be permitted to proceed under chapter 7. If your income is greater than the median income for your state of
                                                                           residence and family size, in some cases, creditors have the right to file a motion requesting that the court dismiss your
                                                                           case under § 707(b) of the Code. It is up to the court to decide whether the case should be dismissed.
                                                                        2. Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may have the right
                                                                           to take possession of and sell the remaining property that is not exempt and use the sale proceeds to pay your
                                                                           creditors.
                                                                        3. The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
                                                                           committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny your discharge
                                                                           and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.
                                                                        4. Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore, you may
                                                                           still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic support
                                                                           and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain debts
                                                                           which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused by operating
                                                                           a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                           arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy court may
                                                                           determine that the debt is not discharged.

                                                                        Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing fee, $75
                                                                        administrative fee: Total fee $310)
                                                                        1. Chapter 13 is designed for individuals with regular income who would like to pay all or part of their debts in installments
                                                                           over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts set forth
                                                                           in the Bankruptcy Code.
                                                                        2. Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you owe
                                                                           them, using your future earnings. The period allowed by the court to repay your debts may be three years or five years,
                                                                           depending upon your income and other factors. The court must approve your plan before it can take effect.
                                                                        3. After completing the payments under your plan, your debts are generally discharged except for domestic support
                                                                           obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which are
                                                                           not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain
                                                                           long term secured obligations.

                                                                        Chapter 11: Reorganization ($1167 filing fee, $550 administrative fee: Total fee $1717)
                                                                        Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its provisions are
                                                                        quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with an attorney.

                                                                        Chapter 12: Family Farmer or Fisherman ($200 filing fee, $75 administrative fee: Total fee $275)
                                                                        Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from future
                                                                        earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income
                                                                        arises primarily from a family-owned farm or commercial fishing operation.

                                                                   3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

                                                                        A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury,
                                                                        either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All information
                                                                        supplied by a debtor in connection with a bankruptcy case is subject to examination by the Attorney General acting through
                                                                        the Office of the United States Trustee, the Office of the United States Attorney, and other components and employees
                                                                        of the Department of Justice.

                                                                   WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
                                                                   creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if this
                                                                   information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and the local
                                                                   rules of the court.
                                                                              Case 9:18-bk-12012-MB                   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                    Desc
                                                                                                                      Main Document   Page 77 of 143
                                                                   B201 - Notice of Available Chapters (Rev. 06/14)                                                     USBC, Central District of California

                                                                                                        Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor this
                                                                   notice required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer            Social Security number (if the bankruptcy petition
                                                                   Address:                                                                   preparer is not an individual, state the Social Security
                                                                                                                                              number of the officer, principal, responsible person,
                                                                                                                                              or partner of the bankruptcy petition preparer.)
                                                                                                                                              (Required by 11 U.S.C. § 110.)
                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer or officer, principal,
                                                                   responsible person, or partner whose Social Security number is
                                                                   provided above.



                                                                                                                           Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read this notice.
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   Ramirez, Jorge & Ramirez, Amelia                                           X /s/ Jorge Ramirez                                11/04/18
                                                                   Printed Name(s) of Debtor(s)                                               Signature of Debtor                                    Date

                                                                   Case No. (If known)
                                                                                                                                              X /s/                                              11/04/18
                                                                                                                                              Signature of Joint Debtor (if any)                     Date
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                       Desc
                                                            Main Document   Page 78 of 143
      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                            Desc
                                                            Main Document   Page 79 of 143


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                          Desc
                                                            Main Document   Page 80 of 143
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                         Desc
                                                            Main Document   Page 81 of 143
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                                                             Case
                                                                   B201B (Form        9:18-bk-12012-MB
                                                                               201B) (12/09)                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                Desc
                                                                                                                 Main Document   Page 82 of 143
                                                                                                                   United States Bankruptcy Court
                                                                                                           Central District of California, Northern Division

                                                                   IN RE:                                                                                           Case No.
                                                                   Ramirez, Jorge & Ramirez, Amelia                                                                 Chapter 13
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Ramirez, Jorge & Ramirez, Amelia                                       X /s/ Jorge Ramirez                                       11/04/2018
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known)                                                    X /s/                                                     11/04/2018
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
Case 9:18-bk-12012-MB        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                             Main Document   Page 83 of 143




                                                 Certificate Number: 17082-CAC-CC-031676267

                                                                                         II
                                               II IIIll IIIIIII I II IIIll17082-CAC-CC-031676267
                                                                           IIIII II IIII III IIII IIIIll II I 111111111111111


                      CERTIFICATE OF COUNSELING


 I CERTIFY that on September 26, 2018, at 1:55 o'clock PM MST, JORGE H
 RAMIREZ received from Summit Financial Education, Inc., an agency approved
 pursuant to 11 U.S .C. § 111 to provide credit counseling in the Central District of
 California, an individual [or group] briefing that complied with the provisions of
 11 U.S.C. §§ 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   September 26, 2018                      By:         ls/Kenneth Hernandez


                                                 Name: Kenneth Hernandez


                                                 Title:      Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
Case 9:18-bk-12012-MB        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                    Desc
                             Main Document   Page 84 of 143




                                                 Certificate Number: 17082-CAC-CC-031383438

                                               1111111111111111111 IIll I IIIIIII III Illllllllll 1111111111111111111111
                                                                      l 7082-CAC-CC-031383438




                      CERTIFICATE OF COUNSELING


 I CERTIFY that on July 26, 2018, at 3:21 o'clock PM MST, AMELIA RAMIREZ
 received from Summit Financial Education, Inc., an agency approved pursuant to
 11 U.S.C. § 111 to provide credit counseling in the Central District of California,
 an individual [or group] briefing that complied with the provisions of 11 U.S.C.
 §§ 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   July 26, 2018                           By:        ls/Denis L Escamilla De Garcia


                                                 Name: Denis L Escamilla De Garcia


                                                 Title:     Certified Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
                Case 9:18-bk-12012-MB                              Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                            Desc
                                                                   Main Document   Page 85 of 143
              Fill in this information to identify your case:

 Debtor 1                   Jorge Ramirez
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Amelia Ramirez
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number           9:18-bk-11836
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $             845,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $             119,750.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             964,750.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A,Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                         $             676,198.24

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of
                                                                                       Schedule E/F.................................                                 $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of
                                                                                          Schedule E/F............................                                   $             143,370.00


                                                                                                                                     Your total liabilities $                   819,568.24


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 ofSchedule I................................................................................                  $              17,348.83

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                8,549.69

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes
 7.     What kind of debt do you have?


               Your debts are primarily consumer debts. Consumer debts are those “         incurred by an individual primarily for a personal, family, or household
                purpose.”11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C.§ 159.

               Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                          Desc
                                                            Main Document   Page 86 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                               Case number (if known) 9:18-bk-11836

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $     7,812.50


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                 page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                 Case 9:18-bk-12012-MB                               Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                                     Main Document   Page 87 of 143
               Fill in this information to identify your case and this filing:

 Debtor 1                    Jorge Ramirez
                             First Name                             Middle Name                     Last Name

 Debtor 2                    Amelia Ramirez
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number            9:18-bk-11836                                                                                                                        Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                  12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        410 Old Grade Rd
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Oak View                          CA        93022-9726                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $470,000.00                 $470,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only                              JTWROS
        Ventura                                                                    Debtor 2 only
        County                                                                 Debtor 1 and Debtor 2 only
                                                                                   At least one of the debtors and another
                                                                                                                                Check    if this is community property
                                                                                                                                 (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            residence - in serious disrepair




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                                Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                               Desc
                                                                   Main Document   Page 88 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                                      Case number (if known)          9:18-bk-11836

       If you own or have more than one, list here:
 1.2                                                                  What is the property? Check all that apply

                                                                            Single-family home                               Do not deduct secured claims or exemptions. Put
       250 Bundren St                                                                                                         the amount of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                            Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property .
                                                                            Condominium or cooperative

                                                                            Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Oak View                         CA         93022-9402               Land                                             entire property?              portion you own?
       City                             State           ZIP Code            Investment property                                      $75,000.00                     $75,000.00
                                                                            Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                         Other                                               (such as fee simple, tenancy by the entireties, or
                                                                      Who has an interest in the property? Check one          a life estate), if known.
                                                                            Debtor 1 only                                    JTWROS
       Ventura                                                              Debtor 2 only
       County                                                            Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                            At least one of the debtors and another
                                                                                                                                 (see instructions)
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:

                                                                      commercial property, non-conforming lot


       If you own or have more than one, list here:
 1.3                                                                  What is the property? Check all that apply


       90 Valley Rd
                                                                         Single-family home                                  Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
       Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                             Condominium or cooperative
                                                                        
                                                                            Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Oak View                         CA         93022-9416               Land                                             entire property?              portion you own?
       City                             State           ZIP Code            Investment property                                    $300,000.00                    $300,000.00
                                                                            Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                            Other                                            (such as fee simple, tenancy by the entireties, or
                                                                      Who has an interest in the property? Check one          a life estate), if known.
                                                                            Debtor 1 only                                    JTWROS
                                                                            Debtor 2 only
       County                                                            Debtor 1 and Debtor 2 only                              Check if this is community property
                                                                            At least one of the debtors and another
                                                                                                                                 (see instructions)
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:

                                                                      rental property - needs repairs


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                           $845,000.00
 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                     Schedule A/B: Property                                                                              page 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                            Main Document   Page 89 of 143
 Debtor 1
 Debtor 2         Ramirez, Jorge & Ramirez, Amelia                                                           Case number (if known)    9:18-bk-11836

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1    Make:      GMC                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:     Sierra 1500 2WD                          Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:      2003                                     Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:               150000          Debtor 1 and Debtor 2 only                             entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                            $5,000.00                  $5,000.00
                                                               (see instructions)



  3.2    Make:      Cadillac                                Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:                                              Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:      2013                                     Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:                 30000         Debtor 1 and Debtor 2 only                             entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        own by son, he makes
        payments                                             Check if this is community property                                 $0.00                       $0.00
                                                               (see instructions)



  3.3    Make:      Chevrolet                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:     Silverado 1500                           Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:      1997                                     Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:               100000          Debtor 1 and Debtor 2 only                             entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                            $1,200.00                  $1,200.00
                                                               (see instructions)



  3.4    Make:      Chevrolet                               Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:     Silvarado                                Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:      1997                                     Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:               100000          Debtor 1 and Debtor 2 only                             entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                            $1,200.00                  $1,200.00
                                                               (see instructions)



  3.5    Make:     Toyota                                   Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                    the amount of any secured claims on Schedule D:
         Model:    duley/dumptruck                           Debtor 1 only                                         Creditors Who Have Claims Secured by Property .
         Year:     1989                                      Debtor 2 only                                         Current value of the      Current value of the
         Approximate mileage:     100000                    Debtor 1 and Debtor 2 only                             entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                            $2,500.00                  $2,500.00
                                                               (see instructions)




Official Form 106A/B                                                 Schedule A/B: Property                                                                     page 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                            Main Document   Page 90 of 143
 Debtor 1
 Debtor 2         Ramirez, Jorge & Ramirez, Amelia                                                             Case number (if known)     9:18-bk-11836

  3.6    Make:      Ford                                    Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     Truck F800                               Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:      1995                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:               100000          Debtor 1 and Debtor 2 only                                entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                                $5,000.00                 $5,000.00
                                                               (see instructions)



  3.7    Make:      Toyota                                  Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:     2wd king cab                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:      2002                                     Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                               Debtor 1 and Debtor 2 only                                entire property?          portion you own?
         Other information:                                  At least one of the debtors and another

                                                             Check if this is community property                                $3,000.00                 $3,000.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $17,900.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   misc. household goods                                                                                                    $3,500.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                   misc. small items                                                                                                           $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.    Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                      Desc
                                                                           Main Document   Page 91 of 143
 Debtor 1
 Debtor 2          Ramirez, Jorge & Ramirez, Amelia                                                                          Case number (if known)   9:18-bk-11836

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.        Describe.....
                                            used clothing                                                                                                              $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                $4,200.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:

                                                                                                 saved casheris checks for past payments the
                                              17.1.                                              mortgage companies would not accept.                               $60,000.00

                                                                                                 Green's Nursery business account-
                                              17.2.       Checking Account                       California Bank and Trust                                            $7,000.00

                                                                                                 JR & Sons business account - Bank of
                                              17.3.       Checking Account                       America                                                              $1,500.00



                                              17.4.       Checking Account                       personal, Bank of America                                            $7,000.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                            page 5
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                            Main Document   Page 92 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                              Case number (if known)   9:18-bk-11836

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                     Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 6
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                      Desc
                                                                Main Document   Page 93 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                                           Case number (if known)         9:18-bk-11836

29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                  Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................             $75,500.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
   Yes.     Go to line 38.


                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

38. Accounts receivable or commissions you already earned
    No
     Yes.     Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    No
     Yes.     Describe.....



Official Form 106A/B                                                        Schedule A/B: Property                                                                              page 7
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                     Desc
                                                                Main Document   Page 94 of 143
 Debtor 1
 Debtor 2        Ramirez, Jorge & Ramirez, Amelia                                                                           Case number (if known)         9:18-bk-11836

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
    Yes.      Describe.....

                                      JR & Sons Landscaping- Big mower 1000.00; 3 small mowers
                                      $1,000' 4 blowers $300.00; 2 hedge trimers $100.00; 3 chain saws
                                      $40000; 4 shovesl $20.00; 10 rakes $50.00; 4 picks $20.00; 4 hoes
                                      $20.00; 2 pumps $20.00: 4 trash bins $20.00; 4 hand prunders
                                      $40.00; 4 large pruners $60.00                                                                                                       $3,050.00


41. Inventory
    No
    Yes.      Describe.....

                                      Garden Nursey                                                                                                                    $19,000.00


42. Interests in partnerships or joint ventures
    No
     Yes.     Give specific information about them...................
                                      Name of entity:                                                                         % of ownership:


43. Customer lists, mailing lists, or other compilations
   No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

              No
               Yes.     Describe.....


44. Any business-related property you did not already list
    No
     Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for
     Part 5. Write that number here.....................................................................................................................            $22,050.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
    Yes. Give specific information.........
                                           non-farm animals                                                                                                                 $100.00


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                              $100.00




Official Form 106A/B                                                        Schedule A/B: Property                                                                             page 8
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                     Desc
                                                                      Main Document   Page 95 of 143
 Debtor 1
 Debtor 2         Ramirez, Jorge & Ramirez, Amelia                                                                                      Case number (if known)   9:18-bk-11836

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................              $845,000.00
 56. Part 2: Total vehicles, line 5                                                                           $17,900.00
 57. Part 3: Total personal and household items, line 15                                                       $4,200.00
 58. Part 4: Total financial assets, line 36                                                                  $75,500.00
 59. Part 5: Total business-related property, line 45                                                         $22,050.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +              $100.00

 62. Total personal property. Add lines 56 through 61...                                                    $119,750.00               Copy personal property total          $119,750.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $964,750.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                         page 9
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                             Main Document   Page 96 of 143
              Fill in this information to identify your case:

 Debtor 1                    Jorge Ramirez
                             First Name                     Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number            9:18-bk-11836
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
                                                                                                                                  CCCP § 703.140(b)(1)
      250 Bundren St
                                                                    $75,000.00                                   $26,800.00
      Oak View CA, 93022-9402                                                                100% of fair market value, up to
      County : Ventura                                                                        any applicable statutory limit
      Line from Schedule A/B: 1.2

                                                                                                                                  CCCP § 703.140(b)(5)
      250 Bundren St
                                                                    $75,000.00                                     $1,425.00
      Oak View CA, 93022-9402                                                                100% of fair market value, up to
      County : Ventura                                                                        any applicable statutory limit
      Line from Schedule A/B: 1.2

      Garden Nursey                                                                                                               CCCP § 703.140(b)(6)
      Line from Schedule A/B: 41.1
                                                                    $19,000.00                                     $8,000.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                             Main Document   Page 97 of 143
 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                     Last Name

 Debtor 2                    Amelia Ramirez
 (Spouse if, filing)         First Name                     Middle Name                     Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number            9:18-bk-11836
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                              Desc
                                                             Main Document   Page 98 of 143
              Fill in this information to identify your case:

 Debtor 1                   Jorge Ramirez
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Amelia Ramirez
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number           9:18-bk-11836
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Maria Izquierdo                          Describe the property that secures the claim:               $125,000.00              $845,000.00                      $0.00
         Creditor's Name
                                                  410 Old Grade Rd, Oak View, CA
         c/o Jonathan Nielsen                     93022-9726
         4015 Mission Oaks Blvd                   residence - in serious disrepair
         #B                                       As of the date you file, the claim is: Check all that
         Camarillo, CA                            apply.

         93012-5156                                Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
 Debtor 2 only                                        car loan)

  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     ShellPoint                               Describe the property that secures the claim:                 $90,276.24             $470,000.00                      $0.00
         Creditor's Name
                                                  410 Old Grade Rd, Oak View, CA
                                                  93022-9726
                                                  residence - in serious disrepair
         PO Box 740039                            As of the date you file, the claim is: Check all that
         Cincinnati, OH                           apply.
         45274-0039                                Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)

 Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number        2242

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                              Main Document   Page 99 of 143
 Debtor 1 Jorge Ramirez                                                                                    Case number (if know)    9:18-bk-11836
              First Name                  Middle Name                     Last Name
 Debtor 2 Amelia Ramirez
              First Name                  Middle Name                     Last Name



        Wells Fargo Home
 2.3                                               Describe the property that secures the claim:                $460,922.00          $300,000.00        $160,922.00
        Mortgage
        Creditor's Name
                                                   90 Valley Rd, Oak View, CA
                                                   93022-9416
                                                   rental property - needs repairs
        7495 New Horizon Way                       As of the date you file, the claim is: Check all that
        Frederick, MD                              apply.
        21703-8388                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)

 Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        8588


 Add the dollar value of your entries in Column A on this page. Write that number here:                               $676,198.24
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                              $676,198.24

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                      Desc
                                                            Main Document    Page 100 of 143
      Fill in this information to identify your case:

 Debtor 1                  Jorge Ramirez
                           First Name                       Middle Name                          Last Name

 Debtor 2                  Amelia Ramirez
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number           9:18-bk-11836
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          Bank of America                                        Last 4 digits of account number         2448                                                       $4,993.00
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?
              1825 E Buckeye Rd
              Phoenix, AZ 85034-4252
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Debtor 1 only                                         Contingent
               Debtor 2 only                                         Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com                                                        G38570
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                            Main Document    Page 101 of 143
 Debtor 1
 Debtor 2 Ramirez, Jorge & Ramirez, Amelia                                                           Case number (if know)            9:18-bk-11836

 4.2      California Business                                   Last 4 digits of account number       3601                                               $1,393.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1711 S Mountain Ave
          Monrovia, CA 91016-4256
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.3      Credit Consulting                                     Last 4 digits of account number       9395                                                    $85.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify

 4.4      Grant and Weber                                       Last 4 digits of account number       0364                                                   $577.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          26575 Agoura Rd
          Calabasas, CA 91302-1958
          Number Street City State ZIp Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
          Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                            Main Document    Page 102 of 143
 Debtor 1
 Debtor 2 Ramirez, Jorge & Ramirez, Amelia                                                           Case number (if know)            9:18-bk-11836

 4.5       MUFG Union Bank Na                                   Last 4 digits of account number       7183                                              $133,062.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 85643
           San Diego, CA 92186-5643
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 4.6       Portfolio Recovery Associates                        Last 4 digits of account number       8993                                                 $2,806.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 12914
           Norfolk, VA 23541-0914
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 4.7       Portfolio Recovery Associates                        Last 4 digits of account number       6335                                                    $454.00
           Nonpriority Creditor's Name
                                                                When was the debt incurred?
           PO Box 12914
           Norfolk, VA 23541-0914
           Number Street City State ZIp Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                       Contingent
            Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims
           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                            Main Document    Page 103 of 143
 Debtor 1
 Debtor 2 Ramirez, Jorge & Ramirez, Amelia                                                              Case number (if know)     9:18-bk-11836

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                          Total Claim
                        6a.   Domestic support obligations                                               6a.     $                      0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                       6b.     $                      0.00
                        6c.   Claims for death or personal injury while you were intoxicated             6c.     $                      0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.    6d.     $                      0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                   6e.     $                      0.00

                                                                                                                          Total Claim
                        6f.   Student loans                                                              6f.     $                      0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                      6g.     $                      0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.     $                      0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                              here.                                                                              $               143,370.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                6j.     $               143,370.00




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                  Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                             Main Document    Page 104 of 143
              Fill in this information to identify your case:

 Debtor 1                 Jorge Ramirez
                          First Name                         Middle Name              Last Name

 Debtor 2                 Amelia Ramirez
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number           9:18-bk-11836
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.     You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.2
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.3
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.4
           Name


           Number       Street

           City                                    State                   ZIP Code
  2.5
           Name


           Number       Street

           City                                    State                   ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                         Desc
                                                                 Main Document    Page 105 of 143
              Fill in this information to identify your case:

 Debtor 1                   Jorge Ramirez
                            First Name                           Middle Name       Last Name

 Debtor 2                   Amelia Ramirez
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number            9:18-bk-11836
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                    State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                 Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                    Main Document    Page 106 of 143


Fill in this information to identify your case:

Debtor 1                      Jorge Ramirez

Debtor 2                      Amelia Ramirez
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA,
                                              NORTHERN DIVISION

Case number               9:18-bk-11836                                                                    Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student or Employer's address
       homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00       $             0.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00              $      0.00




Official Form 106I                                                        Schedule I: Your Income                                                     page 1
            Case 9:18-bk-12012-MB                  Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                          Desc
                                                  Main Document    Page 107 of 143
Debtor 1
Debtor 2    Ramirez, Jorge & Ramirez, Amelia                                                        Case number (if known)    9:18-bk-11836


                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $              0.00     $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $               0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $               0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $               0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $               0.00
      5e.    Insurance                                                                       5e.        $              0.00     $               0.00
      5f.    Domestic support obligations                                                    5f.        $              0.00     $               0.00
      5g.    Union dues                                                                      5g.        $              0.00     $               0.00
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $               0.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $      10,300.00        $        7,048.83
      8b. Interest and dividends                                                             8b.        $           0.00        $            0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00     $               0.00
      8e.    Social Security                                                                 8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $          10,300.00        $         7,048.83

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            10,300.00 + $       7,048.83 = $           17,348.83
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $      17,348.83
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                           page 2
           Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                           Desc
                                                    Main Document    Page 108 of 143


Fill in this information to identify your case:

Debtor 1                Jorge Ramirez                                                                        Check if this is:
                                                                                                              An amended filing
Debtor 2                Amelia Ramirez                                                                        A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:    CENTRAL DISTRICT OF CALIFORNIA,                                           MM / DD / YYYY
                                           NORTHERN DIVISION

Case number           9:18-bk-11836
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?             No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’  s relationship to        Dependent’
                                                                                                                                 s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include
      expenses of people other than
                                                No
      yourself and your dependents?              Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                          3,639.69

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                           0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                           0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                          67.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                           0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                           0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                Desc
                                                     Main Document    Page 109 of 143

Debtor 1
Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                          Case number (if known)       9:18-bk-11836

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              166.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                70.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              430.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              800.00
8.    Childcare and children’     s education costs                                              8. $                                               20.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                               50.00
10.   Personal care products and services                                                      10. $                                                50.00
11.   Medical and dental expenses                                                              11. $                                                30.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               325.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                               100.00
14.   Charitable contributions and religious donations                                         14. $                                                40.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                27.00
      15c. Vehicle insurance                                                                  15c. $                                               160.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               330.00
      17b. Car payments for Vehicle 2                                                         17b. $                                                 0.00
      17c. Other. Specify:                                                                    17c. $                                                 0.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                             2,245.00
      20b. Real estate taxes                                                                  20b. $                                                 0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                 0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                 0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                 0.00
21.   Other: Specify:                                                                          21. +$                                                0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       8,549.69
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       8,549.69
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                             17,348.83
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                             8,549.69

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                               8,799.14

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                 Case 9:18-bk-12012-MB                   Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                    Desc
                                                        Main Document    Page 110 of 143



I
          Fill in this information to identify your case:

    Debtor 1                 Jorge Ramirez
                             First Name                Middle Name            Last Name
    Debtor 2                 Amelia Ramirez
    (Spouse if, filing)      First Name                Middle Name            Last Name


    United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

    Case number
    (if known)                                                                                                              D   Check if this is an
                                                                                                                                amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                    12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


           ■       No

           D      Yes . Name of person                                                                   Attach Bankruptcy Petition Preparers Notice,
                                          - - - - - - - - - - - - - - - - - - - - - --                   Declaration, and Signature (Official Form 119)



         Under penalty of perjury, I declare that I have read the summary and schedules filed with this decl /ation and
         that they are true and correct.

           X     Isl Jor e Ramirez                                            x Isl Amelia Ramire
                 Jorge Ramirez                                                  Amelia Ramirez
                 Signature of Debtor 1                                           Signature of Debtor 2

                 Date     November 29, 2018                                      Date     November 29, 2018
            Case 9:18-bk-12012-MB                            Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                Desc
                                                            Main Document    Page 111 of 143
82030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                     Central District of California, Northern Division
 In re      Ramirez, Jorge & Ramirez, Amelia                                                                 Case No.
                                                                             Debtor(s)                       Chapter      13

                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.    Pursuant to ll U .S.C. § 329(a) and Fed. Bankr. P. 20 I 6(b), I certify that I am the attorney for the above named debtor(s) and that
      compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
      be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept_                                                $                       0.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                       0.00

2.    The source of the compensation paid to me was:

             ■ Debtor             D     Other (specify):

3.    The source of compensation to be paid to me is:

             ■ Debtor             D Other (specify):

4.       ■ I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

         D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

      a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
      b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
      c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
      d.   [Other provisions as needed)


6.    By agreement with the debtor(s), the above-disclosed fee does not include the following service:
              Motions for relief from the automatic stay, motions to avoid judgement liens or lien strips
                                                                     CERTIFICATION
       J certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 29, 2018                                                       /s/ Janet Lawson
     Date                                                                    Janet Lawson
                                                                             Signature ofAttorney
                                                                             Janet A. Lawson, Attorney

                                                                             3639 Harbor Blvd Ste 109
                                                                             Ventura, CA 93001-4276

                                                                             jlawsonlawyer@gmail.com
                                                                             Name oflaw firm




Software Copyright (c) 2018 CINGroup • www.cincompass.com
                Case 9:18-bk-12012-MB                        Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                            Main Document    Page 112 of 143


            Fill in this information to identify your case:

 Debtor 1                 Jorge Ramirez
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Amelia Ramirez
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

 Case number           9:18-bk-11836
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                            Main Document    Page 113 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                            Case number (if known)   9:18-bk-11836


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)

 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’ s or Debtor 2’   s debts primarily consumer debts?
       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                            incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                        No.      Go to line 7.
                        Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No.         Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                       Desc
                                                            Main Document    Page 114 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                             Case number (if known)   9:18-bk-11836


      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                              Nature of the case          Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                               Describe the Property                                         Date                        Value of the
                                                                                                                                                            property
                                                               Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                               Describe the action the creditor took                         Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per                 Describe the gifts                                     Dates you gave                    Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                          Dates you                         Value
       more than $600                                                                                                        contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                     Date of your         Value of property
       how the loss occurred                                                                                                 loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                         Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                      Desc
                                                            Main Document    Page 115 of 143
 Debtor 1
 Debtor 2      Ramirez, Jorge & Ramirez, Amelia                                                            Case number (if known)   9:18-bk-11836


      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
       Email or website address                                                                                              made
       Person Who Made the Payment, if Not You
       Janet A. Lawson, Attorney                                    0.00                                                                                    $0.00
       3639 Harbor Blvd Ste 109
       Ventura, CA 93001-4276


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                          Description and value of any property                    Date payment or            Amount of
       Address                                                      transferred                                              transfer was                payment
                                                                                                                             made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
           No
           Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                   Describe any property or        Date transfer was
       Address                                                      property transferred                       payments received or debts      made
                                                                                                               paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                          Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or          Date account was        Last balance before
       Address (Number, Street, City, State and ZIP           account number               instrument                  closed, sold,            closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                          have it?
                                                                    and ZIP Code)


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                        Desc
                                                            Main Document    Page 116 of 143
 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                                Case number (if known)   9:18-bk-11836


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                    Who else has or had access                 Describe the contents                Do you still
       Address (Number, Street, City, State and ZIP Code)          to it?                                                                          have it?
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 9:     Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                   Status of the
       Case Number                                                 Name                                                                            case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 5

Software Copyright (c) 2018 CINGroup - www.cincompass.com
              Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                    Desc
                                                            Main Document    Page 117 of 143
 Debtor 1
 Debtor 2      Ramirez, Jorge & Ramirez, Amelia                                                           Case number (if known)   9:18-bk-11836


              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                         Describe the nature of the business              Employer Identification number
        Address                                                                                                Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Jorge Ramirez                                                     /s/ Amelia Ramirez
 Jorge Ramirez                                                         Amelia Ramirez
 Signature of Debtor 1                                                 Signature of Debtor 2

 Date      November 29, 2018                                           Date      November 29, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                Desc
                                                            Main Document    Page 118 of 143
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                     Central District of California, Northern Division
 In re       Ramirez, Jorge & Ramirez, Amelia                                                                Case No.     9:18-bk-11836
                                                                             Debtor(s)                       Chapter      13

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                       0.00
             Prior to the filing of this statement I have received                                       $                       0.00
             Balance Due                                                                                 $                       0.00

2.     The source of the compensation paid to me was:
                   Debtor         Other (specify):

3.     The source of compensation to be paid to me is:
                   Debtor         Other (specify):

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law
            firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Motions for relief from the automatic stay, motions to avoid judgement liens or lien strips
                                                                     CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 29, 2018                                                       /s/ Janet Lawson
     Date                                                                    Janet Lawson
                                                                             Signature of Attorney
                                                                             Janet A. Lawson, Attorney

                                                                             3639 Harbor Blvd Ste 109
                                                                             Ventura, CA 93001-4276

                                                                             jlawsonlawyer@gmail.com
                                                                             Name of law firm




Software Copyright (c) 2018 CINGroup - www.cincompass.com
         Case 9:18-bk-12012-MB                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                   Desc
                                                  Main Document    Page 119 of 143
Attorney or Party Name , Address, Telephone & FAX Nos., FOR COURT USE ONLy
State Bar No. & Email Address
Janet Lawson

3639 Harbor Blvd Ste 109
Ventura, CA 93001-4276

California State Bar Number: Janet Lawson
jlawsonlawyer@gmail.com




□   Debtor(s) appearing without an attorney
■   Attorney for Debtor

                                        UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA, NORTHERN DIVISION

In re:
                                                                                CASE NO.:
            Ramirez, Jorge & Ramirez, Amelia
                                                                                CHAPTER: 13




                                                                                                    VERIFICATION OF MASTER
                                                                                                   MAILING LIST OF CREDITORS

                                                                                                                 [LBR 1007-1(a)]

                                                             Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _2_ sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: November 29, 2018                                                                Isl Jorge Ram irez
                                                                                        Signature of Debtor 1
                                                                                                                      <Z._ 7    L    -,..
                                                                                                                                            ---=

Date: November 29, 2018                                                                Isl Amelia Ramirez


 Date: November 29, 2018




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of Cal~omia.

December 2015
                                                                                                  F 1007-1.MAILING.LIST.VERIFICATION
Case 9:18-bk-12012-MB    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document    Page 120 of 143




     Jorge Ramirez
     410 Old Grade Rd
     Oak View , CA 93022-9726


     Ramirez Amelia
     410 Old Grade Rd
     Oak View, CA 93022-9726


     Janet A Lawson Att orney
     3639 Harbor Blvd Ste 109
     Ventura, CA 93001-4276
Case 9:18-bk-12012-MB    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document    Page 121 of 143




     Bank of America
     1825 E Buckeye Rd
     Phoenix, AZ 85034 - 4252


     California Business
     1 7 1 1 S Mountain Ave
     Monrovia, CA 91016- 4256


     Grant and Weber
     26575 Agoura Rd
     Calabasas , CA 91302-1958


     MUFG Union Bank Na
     PO Box 85643
     San Diego, CA 92186 - 5643


     Portfolio Recovery Assoc i ates
     PO Box 12914
     Norfolk, VA 23541 - 0914


     ShellPoint
     PO Box 740039
     Cincinnati, OH      45274-0039


     Wells Fargo Home Mortgage
     7495 New Horizon Way
     Frederick, MD 21703 - 8388
Case 9:18-bk-12012-MB    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document    Page 122 of 143




     Jorge Ramirez
     410 Old Grade Rd
     Oak View, CA 93022-9726


     Ramirez Amelia
     410 Old Grade Rd
     Oak View, CA 93022-9726


     Janet A Lawson Attorney
     3639 Harbor Blvd Ste 109
     Ventura, CA 93001-4276
Case 9:18-bk-12012-MB    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document    Page 123 of 143




     Bank of America
     1825 E Buckeye Rd
     Phoenix, AZ 85034-4252


     California Business
     1711 S Mountain Ave
     Monrovia, CA 91016-4256


     Grant and Weber
     26575 Agoura Rd
     Calabasas, CA 91302-1958


     Maria Izquierdo
     c/o Jonathan Nielsen
     4015 Mission Oaks Blvd # B
     Camarillo, CA 93012-5156


     MUFG Union Bank Na
     PO Box 85643
     San Diego, CA 92186-5643


     Portfolio Recovery Associates
     PO Box 12914
     Norfolk, VA 23541-0914


     ShellPoint
     PO Box 740039
     Cincinnati, OH      45274-0039
Case 9:18-bk-12012-MB    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43   Desc
                        Main Document    Page 124 of 143




     Wells Fargo Home Mortgage
     7495 New Horizon Way
     Frederick, MD 21703-8388
               Case 9:18-bk-12012-MB                       Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                Desc
                                                          Main Document    Page 125 of 143


 Fill   in   this ,nformat,on to 1dent1fy your case                                                          Check as directed    in   lines 17 and 21

 Debtor 1               Jorge Ramirez                                                                           According to the calculations required by this
                                                                                                                Statement:
 Debtor 2               Amelia Ramirez                                                                          D    1. Disposable income is not determined under
 (Spouse, if filing)                                                                                                    11 U.S.C. § 1325(b)(3).

                                                    Central District of California, Northern                    ■    2. Disposable income is determined under 11
 United States Bankruptcy Court for the:           _D
                                                    ::__iv...;is"-ioc.cn"---- - - - - - - - -                           U.S.C. § 1325(b)(3).

 Case number                                                                                                    D     3. The commitment period is 3 years.
 (if known)

                                                                                                                ■    4. The commitment period is 5 years.

                                                                                                                D Check if this is an amended filing
Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

                   Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
         D     Not married. Fill out Column A, lines 2-11.

             ■ Married. Fill out both Columns A and B, lines 2-11.

    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. tithe amount of your monthly income varied during the
    6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
    own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in lhe space.
                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2 or
                                                                                                                                 non-filing spouse

  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                              $              0.00       $               0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column Bis filled in.                                                                             $              0.00       $               0.00
  4. All amounts from any source which are regularly paid for household expenses
         of you or your dependents, including child support. Include regular contributions
         from an unmarried partner, members of your household, your dependents, parents, and
         roommates. Do not include payments from a spouse. Do not include payments you
         listed on line 3                                                                              $              0.00       $               0.00
  5. Net income from operating a
     business, profession, or farm                 Debtor 1               Debtor 2

         Gross receipts (before all
         deductions)                          $           8,500.00 $              7,048.83
         Ordinary and necessary
         operating expenses                   -$               0.00 -$                 0.00
         Net monthly income from a                                                              Copy
         business, profession, or farm        $           8,500.00 $              7,048.83 here->$               8,500.00        $          7,048.83
  6. Net income from rental and other real property                    Debtor 1
         Gross receipts (before all deductions)                    $              1,800.00
         Ordinary and necessary operating expenses                -$                  0.00
         Net monthly income from rental or other real                                           Copy
                                                                   $              1,800.00 here->$               1,800.00        $               0.00
         property                                                                                                                    -------




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                      page 1
Sonware Copyright (c) 2018 CINGroup -www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                           Desc
                                                            Main Document    Page 126 of 143

 Debtor 1
 Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                           Case number (if known)



                                                                                                     Column A                      ColumnB
                                                                                                     Debtor 1                      Debtor 2 or
                                                                                                                                   non-filing spouse

  7. Interest, dividends, and royalties                                                              $                  0.00       $                 0.00
  8. Unemployment compensation                                                                       $                  0.00       $ _ _ _-=.0:..::..0.::.. .0
       Do not enter the amount if you contend that the amount received was a benefit under the
       Social Security Act. Instead, list it here:
            For you                                                 $                 0.00
            For your spouse                                       ., $                0.00
  9.   Pension or retirement income. Do not include any amount received that was a benefit
       under the Social Security Act.                                                      $ _____0_._0_0_                         $                 0.00
                                                                                                                                       -------
  10. Income from all other sources not listed above. Specify the source and amount. Do
      not include any benefits received under the Social Security Act or payments received as
      a victim of a war crime, a crime against humanity, or international or domestic terrorism.
      If necessary, list other sources on a separate page and put the total below.
                                                                                                     $                 0.00        $                 0.00
                                                                                                     $                 0.00        $                 0.00
                  Total amounts from separate pages, if any.                                     +   $                 0.00        $                 0.00



                                                                                                                      1·
  11. Calculate your total average monthly income. Add lines 2 through 10 for
                                                                                                 10,300.00                        7,048.83                         17,348.83
      each column. Then add the total for Column A to the total for Column B.             $
                                                                                                                                                  17·         Total average
                                                                                                                                                              monthly Income
                Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                           $ _....:1-=-7'-=,3....:.4.::.;8.-=-8.::....3
  13. Calculate the marital adjustment. Check one:
       D      You are not married. Fill in O below.

       ■      You are married and your spouse is filing with you. Fill in O below.
       0      You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11. Column B, that was NOT regularly paid for the household expenses of you or your dependents
              such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. if necessary, list additional adjustments on
              a separate page.
              If this adjustment does not apply, enter O below.
                                                                                           $ _ _ _ _ __
                                                                                           $ _ _ _ _ __
                                                                                         +$ _ _ _ _ __


                      Total                                                              1....$_:_-_-_-_-_-_-___
                                                                                                               o__
                                                                                                                 ._o_o-:_____.I Copy here=>                                             0.00


  14. Your current monthly income. Subtract line 13 from line 12.


  15. Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                    I·             17,348.83



        15a. Copy line 14 here=>_                                                                                                                    $             17,348.83

                Multiply line 15a by 12 (the number of months in a year).                                                                                 X        12

        15b. The result is your current monthly income for the year for this part of the form.                                                       $         208,185.96




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                              page2
Software Copyright (c) 2018 CINGroup • www.cincompass.com
              Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                            Desc
                                                             Main Document    Page 127 of 143
  Debtor 1
  Debtor 2     Ramirez, Jorge & Ramirez, Amelia                                                                      Case number (if known )




    16. Calculate the median family income that applies to you. Follow these steps:

         16a. Fill in the state in which you live.                                     CA

         16b. Fill in the number of people in your household.                           2
         16c. Fill in the median family income for your state and size of household.           .... - -----· ········-····· .. . __ ..............               $     75,327.00
              To find a list of applicable median income amounts, go online using the link specified in the separate
              instructions for this form. This list may also be available at the bankruptcy clerk's office.
   17. How do the lines compare?

        17a.       D    Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box Qisposable income is not determined under 11
                        U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122c-2i

        17b.       ■    Line 15b is more than line 16c. On the top of page 1 of this form, check box ';Qisposable income is determined under 11 U.S.C. §
                        1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                        your current monthly income from line 14 above.
                   Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

  18. Copy your total average monthly income from line 11 . __ -----------------···············                                                         $                17,348.83
  19.   Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
        that calculating the commitment period under 11 U .S.C. § 1325(b)(4) allows you to deduct part of your spouse's
        income, copy the amount from line 13.
        19a. If the marital adjustment does not apply, fill in O on line 19a.                                                                           -$                    0.00
                                                                                                                                                             ;::::::=========.
        19b. Subtract line 19a from line 18.                                                                                                                 $         17,348.83
                                                                                                                                                                 - - - - --

 20.    Calculate your current monthly income for the year. Follow these steps:

        20a. Copy line 19b _                                                                                                                                     $     17,348.83
                                                                                                                                                                     -----
               Multiply by 12 (the number of months in a year).                                                                                                      x 12

        20b. T he result is your current monthly income for the year for this part of the form                                                                $       208,185.96




        20c. Copy the median family income for your state and size of household from line 16c_. ___                                                           $        75,327.00


        21.    How do the lines compare?

               D     Line 20b is less than line 20c . Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3 , The commitment period
                     is 3 years. Go to Part 4.

               ■     Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                     commitment period is 5 years. Go to Part 4 .

                Sign Below
        By signing here, under pe_'.;llt                I declare that the information on this statement and in any attachments is true and correct.
                                   ,-
    x    /s/ Jorge Ramirez\ .                                                                    X /s/ Amelia Ramirez                    Ji)cf,......   ~
                                                                                                                                                        ~\__
         Jorge Ramirez                                                                             Amelia ~amirez
         Signature of Debtor 1                                                                        Signature of Debtor 2
        Date    November 29, 2018                                                                     Date    November 29, 2018
                MM / DD / YYYY                                                                                MM / DD / YYYY
        If you checked 17a, do NOT fill out or file Form 122C-2.

        If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1             Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                    page3
Softw are Copyright (c) 2018 CINGroup - www.cincompass.com
           Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                 Desc
                                                            Main Document    Page 128 of 143


Fill In this 1nformat1on to 1dent1fy your case

Debtor 1           Jorge Ramirez

Debtor 2           Amelia Ramirez
(Spouse, if filing)

                                          Central District of California , Northern
United States Bankruptcy Court for the : _D:;.;.:iv.:.:is::;io:.:n;___ _ _ _ __ _ _ __

Case number
 if known                                                                                                 □ Check if this is an amended filing


Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                     04/16

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period (Official Form 122C-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any additional pages,
write your name and case number (if known).

              Calculate Your Deductions from Your Income

   The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the the
   questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This
   information may also be available at the bankruptcy clerk's office.

   Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual expenses
   if they are higher than the standards. Do not include any operating expenses that you subtracted from income in lines 5 and 6 of Form 122C-1, and do not
   deduct any amounts that you subtracted from your spouse's income in line 13 of Form 122G-1.

   If your expenses differ from month to month, enter the average expense.

   Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

   5.    The number of people used in determining your deductions from income

         Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the      2 Living
         number of any additional dependents whom you support. This number may be different from the number of
                                                                                                                         0 Housing
         people in your household.



   National Standards                  You must use the IRS National Standards to answer the questions in lines 6-7.



   6.    Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards,
         fill in the dollar amount for food, clothing , and other items.                                                   $ _ __ __1_,2_0_2_-_0_0_


   7.    Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fill in
         the dollar amount for out--0f-pocket health care. The number of people is split into two categories-people who are under 65 and
         people who are 65 or older-because older people have a higher IRS allowance for health car costs. If your actual expenses are
         higher than this IRS amount, you may deduct the additional amount on line 22.




                                                            Chapter 13 Calculation of Your Disposable Income                                       page 1
Official Form 122C-2
Software Copyright (c) 2018 CiNGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                    Desc
                                                            Main Document    Page 129 of 143

Debtor 1
Debtor 2
                 Ramirez, Jorge & Ramirez, Amelia                                                    Case number (ii known)




   People who are under 65 years of age


           7a.     Out-of-pocket health care allowance per person          $       52
                                                                               ------
           7b. Number of people who are under 65                           X           2

           7c.     Subtotal. Multiply line 7a by line 7b.                  $      104.00              Copy here=>         $ _ _ _1....;04_
                                                                                                                                         .0;.;0;...
                                                                               ------
   People who are 65 years of age or older


           7d. Out-of-pocket health care allowance per person              $       114
                                                                               ------
           7e.     Number of people who are 65 or older                    x _ _ _o=--

           7f.     Subtotal. Multiply line 7d by line 7e.                  $ _ ____,;_o._oo_          Copy here=>         $ _ _ _....;.0;.;.0;.;0:...



           7g. Total. Add line 7c and line                                                   I, __   1_0_4._0_0               "'" -· ,.re~              I•__   _:,1..::;04_:c;
                                                                                                                                                                           .o;.;o;:_



   Local Standards            You must use the IRS Local Standards to answer the questions in lines 8-15.
   Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for bankruptcy
   purposes into two parts:

   ■ Housing and utilities - Insurance and operating expenses
   ■ Housing and utilities - Mortgage or rent expenses
   To answer the questions in lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link specified in the separate
   instructions for this form. This chart may also be available at the bankruptcy clerk's office.
   8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in                    _
        the dollar amount listed for your county for insurance and operating expenses.                                    $ _ _ _ _ _ _ __
                                                                                                                                          566 00

   9.      Housing and utilities - Mortgage or rent expenses:

           9a.     Using the number of people you entered in line 5, fill in the dollar amount
                                                                                                                          $         2,115.00
                   listed for your county for mortgage or rent expenses.                                                      ------
           9b. Total average monthly payment for all mortgages and other debts secured by your home.
                   To calculate the total average monthly payment, add all amounts that are
                   contractually due to each secured creditor in the 60 months after you file for
                   bankruptcy. Next divide by 60.

                   Name of the credit(lr                                       t Av~r-agen)drtthly
                                                                               ,; payment

                   -NONE-                                                       $



                                      ,o Tora,awrage        mom,, paymem       II _____o_._o_o_        ,.-,
                                                                                                     I"'"            -$
                                                                                                                                                        Repeat this amount
                                                                                                                                              0.00 on line 33a.

           9c.     Net mortgage or rent expense.

                   Subtract line 9b ~otal average monthly paymenl from line 9a mortgage or                                                 1,.,,
                                                                                                                                            ,.~,                   2,115.00

                                                                                                        I·
                                                                                                                      2,115.00                           $
                   rent expense). If this number is less than $0, e nter $0.


   1 o. If you claim that the U.S. Trustee Program·s division of the IRS Local Standard for housing is incorrect and                                                         0.00
                                                                                                                                                        $
           affects the calculation of your monthly expenses, fill in any additional amount you claim.                                                        - -- -- --
             Explain why:




                                                            Chapter 13 Calculation of Your Disposable Income                                                               page2
Official Form 122C-2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                                     Desc
                                                            Main Document    Page 130 of 143

Debtor 1
Debtor2
               Ramirez, Jorge & Ramirez, Amelia                                                                   Case number (if known)



   11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.


           D 0. Go to line 14.
           D   1. Go to line 12.

           ■ 2 or more. Go to line 12.


   12.     Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
           expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.             $                                                436.00
   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below. You
       may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for more than
       two vehicles.
    Vehicle 1         Describe Vehicle 1:

   13a. Ownership or leasing costs using IRS Local Standard ...................................... .. .                 $ _ __;4...;;.9.;._7·...;;.o.;;_o

   13b. Average monthly payment for all debts secured by Vehicle 1.
           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all amounts that are
           contractually due to each secured creditor in the 60 months after you file for bankruptcy.
           Then divide by 60 .

                 Name of each creditor for Vehicle 1                                Average monthly
                                                                                    payment

                -NONE-               $
                --------------------   -------
                                                                                                                                                                 Repeat this
                                                                                                                      Copy                                       amount on
                                       Total Average Monthly Payment               '---$_ _ _ _ _o_.o_o_....J         here=>                0_.0_0_
                                                                                                                                   -$ _ _ _ _                    line 33b.
                                                                                   1                              I
   13c. Net Vehicle 1 ownership or lease expense                                                                        ~ Copy net1
                                                                                                                          Vehicle
           Subtract line 13b from line 13a. if the number! is less than $0, enter $0.                                                                       expense here             _
                                                                                                                                                                                  497 00
                                                                                                                                                            =>               $ -----



     Vehicle 2         Describe Vehicle 2:

   13d. Ownership or leasing costs using IRS Local Standard ....................................... ......... .         $                 497.00

   13e. Average monthly payment for all debts secured by Vehicle 2. Do not include costs for
        leased vehicles.

                 Name of each creditor for Vehicle 2                                Average monthly
                                                                                    payment

                -NONE-
                ------ -------------- $ -- - - -- -
                                                                                      ------   Ihere
                                                                                          o.oo -> -$ _ _ _ _o._o_o
                                                                                                                      Copy                                   amount  on line
                                                                                                                                                             Repeat this
                                        Total average monthly payment
                                                                                   I$-
                                                                                   ,...__ _ _ _ _ _ _....J
                                                                                                                                                             33c.




    13f. Net Vehicle 2 ownership or lease expense                                                                                                           e~~rc1:e!
           Subtract line 13e from line 13d. if this number is less than $0, enter $0.                                                                       expense here              _
                                                                                                                                                                                   497 00
                                                                                                                                                            =>               $ - - - --



    14. Public transportation expense: If you claimed O vehicles in line 11, using the IRS Local Standards, fill in the                                                  $           0.00
        Public Transportation expense allowance regardless of whether you use public transportation.                                                                         -----
    15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
        deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim                                                   0.00
        more than the IRS Local Standard forPublic Transportation .                                                                $



                                                            Chapter 13 Calculation of Your Disposable Income                                                                        page3
Official Form 122C-2
Software Copyright (c) 2018 CINGroup - www.c,ncompass.com
             Case 9:18-bk-12012-MB                          Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                             Desc
                                                           Main Document    Page 131 of 143

 Debtor 1
 Debtor2
                Ramirez, Jorge & Ramirez, Amelia                                                       Case number (if known)



    Other Necessary Expenses              In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                          the following IRS categories.

    16. Taxes: The total monthly amount that you will actually pay for federal, state and local taxes, such as income taxes,
        self-employment taxes. social security taxes, and Medicare taxes. You may include the monthly amount withheld from your
        pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and subtract
        that number from the total monthly amount that is withheld to pay for taxes.
            Do not include real estate, sales, or use taxes.                                                                                    $             0.00
    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
        union dues, and uniform costs.
            Do not include amounts that are not required by your job, such as voluntary 401 (k) contributions or payroll savings.               $             0.00
    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
        together. include payments that you make for your spouse's term life insurance.
        Do not include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of
        life insurance other than term.                                                                                                         $             0.00
                                                                                                                                                    -------
    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
        agency, such as spousal or child support payments.
            Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.           $             0.00
                                                                                                                                                    -------
    20.     Education: The total monthly amount that you pay for education that is either required:
            ■ as a condition for your job, or
            ■ for your physically or mentally challenged dependent child if no public education is available for similar services.              $             0.00
    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nurseiy, and preschool.
        Do not include payments for any elementary or secondary school education.                                                               $             0.00
    22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that is
        required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
        savings account. Include only the amount that is more than the total entered in line 7.
        Payments for health insurance or health savings accounts should be listed only in line 25.                                              $             0.00
                                                                                                                                                    - -- - - --
    23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services for
        you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
        service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
        is not reimbursed by your employer.
        Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
        expenses, such as those reported on line 5 of Official Form 122C-1 , or any amount you previously deducted.                           ~+_s-=====O=.O
                                                                                                                                                           =O::;
    24. Add all of the expenses allowed under the IRS expense allowances.                                                                     I$ __s _.4_1_7._00_
            Add lines 6 through 23.
    Additional Expense Deductions               These are additional deductions allowed by the Means Test.

                                                Note: Do not include any expense allowances listed in lines 6-24.

    25.     Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
            insurance, disability insurance. and health savings accounts that are reasonably necessary for yourself, your spouse, or your
            dependents.
            Health insurance                                              $
                                                                              - - -- 0.00
                                                                                      --
                                                                              - - --0.00
            Disability insurance                                          $
                                                                                     --
            Health savings account                                      +$            0.00

            Total                                                         $            0.00       Copy total here=>              ..........   .$ _ __     _   o_.o_o_
            Do you actually spend this total amount?
            D      No. How much do you actually spend?
            ■       Yes                                                   $

    26. Continued contributions to the care of household or family members. The actual monthly expenses that you will
        continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your
        household or member of your immediate family who is unable to pay for such expenses. T hese expenses may include
        contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).                                                          $              0.00
    27.     Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
            you and your family under the Family Violence PreYention and Services Act or other federal laws that apply.

            By law. the court must keep the nature of these expenses confidential.                                                             $              0.00
                                                                                                                                                    - -- -- --
Official Form 122C-2                                       Chapter 13 Calculation of Your Disposable Income                                                   page4
Software Copyright (c) 2018 CINGroup -www.cincompass.com
             Case 9:18-bk-12012-MB                                                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                                                               Desc
                                                                                     Main Document    Page 132 of 143

 Debtor 1
 Debtor2       Ramirez, Jorge & Ramirez, Amelia                                                                                                                        case number (if known)

    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
            If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
            then fill in the excess amount of home energy costs.
            You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
            claimed is reasonable and necessary.                                                                                                                                                                            $ _ _ _ _ _0_._0_0_
    29 . Education expenses for dependent children who are younger than 18. The monthly expenses (not more than
         $160.42* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
         elementary or secondary school.
            You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
            reasonable and necessary and not already accounted for in lines 6-23.

            • Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.                                                                                            $             0.00
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher
        than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of
        the food and clothing allowances in the IRS National Standards.
            To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
            this form. This chart may also be available at the bankruptcy clerk's office.
            You must show that the additional amount claimed is reasonable and necessary.                                                                                                                                   $
                                                                                                                                                                                                                                - - - - 0.00
                                                                                                                                                                                                                                        --
    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).

            Do not include any amount more than 15% of your gross monthly income.                                                                                                                                           $             0.00

    32. Add all of the additional expense deductions.                                                                                                                                                                   I   $ _ __     0._00_
            Add lines 25 through 31.

    Deductions for Debt Payment


    33. For debts that are secured by an interest in property that you own, Including home mortgages, vehicle loans,
        and other secured debt, fill in lines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
        the 60 months after you file for bankruptcy. Then divide by 60.

              Mortgages on your home                                                                                                                                                                                    Average monthly
                                                                                                                                                                                                                        payment
    33a.      Copy line 9b here................................................................................................................................ .................... ....................         =>    $            0.00
              Loans on your first two vehicles
    33b.      Copy line 13b here                              . .... ...........                                                                                                                                  =>    $            0.00
    33c.      Copy line 13e her~..                                                                                                                                                                                =>    $            0.00
    33d.      List other secured debts
    Name of each creditor for other secured debt                                             Identify property that secures the debt                                                              Does payment
                                                                                                                                                                                                  include taxes
                                                                                                                                                                                                  or insurance?

                                                                                                                                                                                                  ■         No
             Wells Fargo Home Mortgage                                                       90 Valley Road                                                                                       D         Yes         $         7,682.03

                                                                                                                                                                                                  D         No

                                                                                                                                                                                                  □         Yes         $

                                                                                                                                                                                                  D         No
                                                                                                                                                                                                  D         Yes        +$


                                                                                                                                                                                                                  C
                                                                                                                                                                                                                  total opy~
    33e.     Total average monthly payment. Add lines 33a through 33d............................................. .                                                                                              here=> $ 7,682.03




Official Form 122C-2                                                                Chapter 13 Calculation of Your Disposable Income                                                                                                    page5
Software Copyright (c) 2018 CINGroup - www.cincompass.com
               Case 9:18-bk-12012-MB                              Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                                                             Desc
                                                                 Main Document    Page 133 of 143

Debtor 1
Debtor 2
               Ramirez, Jorge & Ramirez, Amelia                                                                                  Case number (ii known)


   34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or
       other property necessary for your support or the support of your dependents?

           ■ No.       Go to line 35.
           D   Yes.    State any amount that you must pay to a creditor, in addition to the payments listed in
                       line 33, to keep possession of your property (called the cure amoun◊. Next, divide by
                       60 and fill in the information below.


    Name of the creditor                                    Identify property that secures the debt                                       Total cure amount                      Monthly cure
                                                                                                                                                                                 amount

     -NONE-                                                                                                                         $                               -;-60= $
                                                                                                                                           -------
                                                                                                                                                                         Co~
                                                                                                                                                                         total



   35. Do you owe any priority claims - such as a priority tax, child support, or alimony - that
                                                                                                                           Total
                                                                                                                                        I                               I
                                                                                                                                        .._$_-_-_-_-::::::::::::0=.0=0~---' here=>             0_.0_0_
                                                                                                                                                                                         $ _____



       are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

           ■ No. Go to line 36.
           D Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing
                  priority claims, such as those you listed in line 19.

                         Total amount of all past-due priority claim_!>__                                                                 $                  0.00        .,. 60          $        0.00

   36. Projected monthly Chapter 13 plan payment                                                                                          $           4,249.80
           Current multiplier for your district as stated on the list issued by the Administrative
           Office of the United States Courts (for districts in Alabama and North Carolina) or by the
                                                                                                                                          X           7.50
           Executive Office for United States Trustees (for all other districts).
           To find a list of district multipliers that includes your district, go online using the link specified in the
           separate instructions for this form. This list may also be available at the bankruptcy clerk's office.

                                                                                                                                                      318.73
                                                                                                                                                                    I Copy total
                                                                                                                                                                      here=>      $             318.73
           Average monthly administrative expense                                                                                               I$
                                                                                                                                                                                             8,000.76
   37. Add all of the deductions for debt payment.                                                                                                                                1$
            Add lines 33e through 36.

   Total Deductions from Income

   38. Add all of the allowed deductions.
            Copy line 24, All of the expenses allowed under IRS
                                                                                                $                 5,417.00
            expense allowances__                          ...................... .                   -------
            Copy line 32,AII of the additional expense deductions_                              $ _ _ __                     .c:,0:.::.0-=-0


            Copy line 37,A// of the deductions for debt payment                                +$ _ _       _ _8::.,,;,0:.::0.c:.0.:.:..7-=-6




                                                                                                 $                                                                                   $        13,417.76
             Total deductions.




                                                                 Chapter 13 Calculation of Your Disposable Income                                                                                 pages
Official Form 122C-2
Software Copyright (c) 2018 CINGroup - www .cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                            Desc
                                                            Main Document    Page 134 of 143

  Debtor 1
  Debtor2     Ramirez, Jorge & Ramirez, Amelia                                                          Case number (if known)


                 Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

     39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13
         Statement of Your Current Monthly Income and Calculation of Commitment Period................. ... . .....................     $                  17,348.83
    40. Fill in any reasonably necessary income you receive for support for dependent
                                                                                                                                            ----------
        children. The monthly average of any child support payments , foster care payments, or
        disability payments for a dependent child, reported in Part I of Form 122C-1, that you received
        in accordance with applicable nonbankruptcy law to the extent reasonably necessary to be
        expended for such child.                                                                       $                             0.00
                                                                                                                   - -- - - - -
    41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
        employer withheld from wages as contributions for qualified retirement plans, as specified in 11
        U.S.C. § 541 (b)(7) plus all required repayments of loans from retirement plans. as specified in
        11   u.s.c. § 362(b)(19).                                                                              s_____o_._o_o
    42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here                =>    $           13,417.76
    43. Deduction for special circumstances. If special circumstances justify additional expenses
        and you have no reasonable alternative, describe the special circumstances and their
        expenses. You must give your case trustee a detailed explanation of the special circ umstances
        and documentation for the expenses.

    Describe the special circumstances                                                     Amount of expense

                                                                                       $
                                                                                           - - - - - ---
                                                                                       $
                                                                                           --------
                                                                                      $



                                                                            Tot.I   I• _____ I;::.,,
                                                                                                   o_.o_o_                                  0.00



    44 . Total adjustments. Add lines 40 through 43_.                                                               , J .417.   1•    I::.'.."~ .. ___     1_3_.4_1_7_._7_6


    45. Calculate your monthly disposable income under§ 1325(b)(2). Subtract line 44 from line 39.                                                     3,931.07


                 Change in Income or Expenses

    46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported
        in this form have changed or are virtually certain to change after the date you filed your
        bankruptcy petition and during the time your case will be open, fill in the information below. For
        example, if the wages reported increased after you filed your petition, check 122C- 1 in the first
        column , enter line 2 in the second column, explain why the wages increased, fill in when the
        increase occurred , and fill in the amount of the increase.

    Fonn              Line          Reason for change                                       Date of change         Increase or          Amount of change
                                                                                                                   decrease?

    □ 122C-1                                                                                                       D   Increase
    0   122C-2                                                                                                     D   Decrease        $

    0   122C-1                                                                                                     D   Increase
    0   122C-2                                                                                                     D Decrease          $

    □ 122C-1                                                                                                       D   Increase
    □ 122C-2                                                                                                       D   Decrease        $
    0   122C-1                                                                                                     D   Increase
    □ 122C-2                                                                                                       D   Decrease        $




Official Form 122C-2                                        Chapter 13 Calculation of Your Disposable Income                                                     page7
Software Copyright (c) 2018 CINGroup - www.cincompass.com
            Case 9:18-bk-12012-MB                             Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                         Desc
                                                             Main Document    Page 135 of 143

Oebtor1
Debtor2
            Ramirez, Jorge & Ramirez, Amelia                                                        Case number (if known)




              Sign Below



          By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.

                                                                                                                                                     '
      X /s/ Jorge Ramirez                                                             X /s/ Amelia Ramirez             De =      ~
        Jorge Ramirez                                                                    Amelia Ramirez
           Signature of Debtor 1                                                         Signature of Debtor 2
   Date November 29, 2018                                                          Date November 29, 2018
        MM/ DD /YYYY                                                                    MM/DD /YYYY




                                                             Chapter 13 Calculation of Your Disposable Income                                            pages
Official Form 122C-2
Software Copyright (c) 2018 CINGroup - www .cincompass.com
                                                                              Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                         Desc
                                                                                                                      Main Document    Page 136 of 143
                                                                   B201 - Notice of Available Chapters (Rev. 06/14)                                                           USBC, Central District of California

                                                                   Name: Janet A. Lawson, Attorney

                                                                   Address: 3639 Harbor Blvd Ste 109

                                                                   Ventura, CA 93001-4276

                                                                   Telephone:                                    Fax:

                                                                      Attorney for Debtor
                                                                      Debtor in Pro Per


                                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                    List all names including trade names, used by                 Case No.:
                                                                    Debtor(s) within last 8 years:                                9:18-bk-11836
                                                                    Ramirez, Jorge
                                                                    Ramirez, Amelia

                                                                                                                                                    NOTICE OF
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                                                                                               AVAILABLE CHAPTERS
                                                                                                                                  (Notice to Individual Consumer Debtor Under § 342(b) of the Bankruptcy Code)




                                                                   In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer debts: (1) Describes
                                                                   briefly the services available from credit counseling services; (2) Describes briefly the purposes, benefits and costs of the four
                                                                   types of bankruptcy proceedings you may commence; and (3) Informs you about bankruptcy crimes and notifies you that the
                                                                   Attorney General may examine all information you supply in connection with a bankruptcy case.

                                                                   You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek the advice of an
                                                                   attorney to learn of your rights and responsibilities should you decide to file a petition. Court employees cannot give you legal
                                                                   advice.

                                                                   Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In order to ensure that
                                                                   you receive information about events concerning your case, Bankruptcy Rule 4002 requires that you notify the court of any
                                                                   changes in your address. If you are filing a joint case (a single bankruptcy case for two individuals married to each other),
                                                                   and each spouse lists the same mailing address on the bankruptcy petition, you and your spouse will generally receive a single
                                                                   copy of each notice mailed from the bankruptcy court in a jointly-addressed envelope, unless you file a statement with the court
                                                                   requesting that each spouse receive a separate copy of all notices.

                                                                   1. Services Available from Credit Counseling Agencies

                                                                        With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file for
                                                                        bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities for credit
                                                                        counseling and provides assistance in performing a budget analysis. The briefing must be given within 180 days
                                                                        before the bankruptcy filing. The briefing may be provided individually or in a group (including briefings conducted by
                                                                        telephone or on the Internet) and must be provided by a nonprofit budget and credit counseling agency approved by the
                                                                        United States trustee or bankruptcy administrator. The clerk of the bankruptcy court has a list that you may consult of the
                                                                        approved budget and credit counseling agencies. Each debtor in a joint case must complete the briefing.

                                                                        In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial management
                                                                        instructional course before he or she can receive a discharge. The clerk also has a list of approved financial
                                                                        management instructional courses. Each debtor in a joint case must complete the course.
                                                                              Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                   Desc
                                                                                                                      Main Document    Page 137 of 143
                                                                   B201 - Notice of Available Chapters (Rev. 06/14)                                                     USBC, Central District of California



                                                                   2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

                                                                        Chapter 7: Liquidation ($245 filing fee, $75 administrative fee, $15 trustee surcharge: Total fee $335)

                                                                        1. Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Debtors
                                                                           whose debts are primarily consumer debts are subject to a “means test” designed to determine whether the case
                                                                           should be permitted to proceed under chapter 7. If your income is greater than the median income for your state of
                                                                           residence and family size, in some cases, creditors have the right to file a motion requesting that the court dismiss your
                                                                           case under § 707(b) of the Code. It is up to the court to decide whether the case should be dismissed.
                                                                        2. Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may have the right
                                                                           to take possession of and sell the remaining property that is not exempt and use the sale proceeds to pay your
                                                                           creditors.
                                                                        3. The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
                                                                           committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny your discharge
                                                                           and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.
                                                                        4. Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore, you may
                                                                           still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic support
                                                                           and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations; certain debts
                                                                           which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused by operating
                                                                           a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove that a debt
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                           arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy court may
                                                                           determine that the debt is not discharged.

                                                                        Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing fee, $75
                                                                        administrative fee: Total fee $310)
                                                                        1. Chapter 13 is designed for individuals with regular income who would like to pay all or part of their debts in installments
                                                                           over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts set forth
                                                                           in the Bankruptcy Code.
                                                                        2. Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you owe
                                                                           them, using your future earnings. The period allowed by the court to repay your debts may be three years or five years,
                                                                           depending upon your income and other factors. The court must approve your plan before it can take effect.
                                                                        3. After completing the payments under your plan, your debts are generally discharged except for domestic support
                                                                           obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts which are
                                                                           not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury; and certain
                                                                           long term secured obligations.

                                                                        Chapter 11: Reorganization ($1167 filing fee, $550 administrative fee: Total fee $1717)
                                                                        Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its provisions are
                                                                        quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed with an attorney.

                                                                        Chapter 12: Family Farmer or Fisherman ($200 filing fee, $75 administrative fee: Total fee $275)
                                                                        Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from future
                                                                        earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income
                                                                        arises primarily from a family-owned farm or commercial fishing operation.

                                                                   3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

                                                                        A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury,
                                                                        either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or both. All information
                                                                        supplied by a debtor in connection with a bankruptcy case is subject to examination by the Attorney General acting through
                                                                        the Office of the United States Trustee, the Office of the United States Attorney, and other components and employees
                                                                        of the Department of Justice.

                                                                   WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
                                                                   creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if this
                                                                   information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and the local
                                                                   rules of the court.
                                                                              Case 9:18-bk-12012-MB                    Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                    Desc
                                                                                                                      Main Document    Page 138 of 143
                                                                   B201 - Notice of Available Chapters (Rev. 06/14)                                                      USBC, Central District of California

                                                                                                        Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor this
                                                                   notice required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer             Social Security number (if the bankruptcy petition
                                                                   Address:                                                                    preparer is not an individual, state the Social Security
                                                                                                                                               number of the officer, principal, responsible person,
                                                                                                                                               or partner of the bankruptcy petition preparer.)
                                                                                                                                               (Required by 11 U.S.C. § 110.)
                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer or officer, principal,
                                                                   responsible person, or partner whose Social Security number is
                                                                   provided above.



                                                                                                                            Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read this notice.
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   Ramirez, Jorge & Ramirez, Amelia                                            X /s/ Jorge Ramirez                                11/29/18
                                                                   Printed Name(s) of Debtor(s)                                                Signature of Debtor                                    Date

                                                                   Case No. (If known) 9:18-bk-11836
                                                                                                                                               X /s/                                              11/29/18
                                                                                                                                               Signature of Joint Debtor (if any)                     Date
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                      Desc
                                                            Main Document    Page 139 of 143
      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                           Desc
                                                            Main Document    Page 140 of 143


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,717    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                         Desc
                                                            Main Document    Page 141 of 143
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2018 CINGroup - www.cincompass.com
             Case 9:18-bk-12012-MB                           Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                        Desc
                                                            Main Document    Page 142 of 143
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury—either orally or in writing—in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                                                             Case
                                                                   B201B (Form        9:18-bk-12012-MB
                                                                               201B) (12/09)                     Doc 1 Filed 12/02/18 Entered 12/02/18 13:40:43                                Desc
                                                                                                                Main Document    Page 143 of 143
                                                                                                                   United States Bankruptcy Court
                                                                                                           Central District of California, Northern Division

                                                                   IN RE:                                                                                           Case No. 9:18-bk-11836
                                                                   Ramirez, Jorge & Ramirez, Amelia                                                                 Chapter 13
                                                                                                              Debtor(s)

                                                                                                  CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                                      UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                                    Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                                   I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                                   notice, as required by § 342(b) of the Bankruptcy Code.


                                                                   Printed Name and title, if any, of Bankruptcy Petition Preparer                                 Social Security number (If the bankruptcy
                                                                   Address:                                                                                        petition preparer is not an individual, state
                                                                                                                                                                   the Social Security number of the officer,
                                                                                                                                                                   principal, responsible person, or partner of
                                                                                                                                                                   the bankruptcy petition preparer.)
                                                                                                                                                                   (Required by 11 U.S.C. § 110.)
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   X
                                                                   Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                                   partner whose Social Security number is provided above.

                                                                                                                          Certificate of the Debtor

                                                                   I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                                   Ramirez, Jorge & Ramirez, Amelia                                       X /s/ Jorge Ramirez                                       11/29/2018
                                                                   Printed Name(s) of Debtor(s)                                              Signature of Debtor                                           Date


                                                                   Case No. (if known) 9:18-bk-11836                                      X /s/                                                     11/29/2018
                                                                                                                                             Signature of Joint Debtor (if any)                            Date


                                                                   Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                                   Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                                   NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                                   attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                                   page 3 of Form B1 also include this certification.
